 



Exhibit 10.6
NORTEL NETWORKS CORPORATION — RESTRICTED STOCK UNITS
INSTRUMENT OF AWARD
«COUNTRY»                    

     
NAME:
  «NAME» («GID»)
 
   
EFFECTIVE DATE:
  «AWARD_DATE»
 
   
NUMBER OF RSUs:
  «AWARDED»
 
   
VESTING SCHEDULE:
  <VEST DESC>
 
   
PLAN:
  NORTEL <PLAN> PLAN

This instrument (hereinafter the “Instrument of Award”) evidences an Award to
you of the number of Restricted Stock Units (“RSUs”) indicated above, on the
Effective Date indicated above, pursuant to the Nortel 2005 Stock Incentive
Plan, As Amended and Restated and as may be further amended from time to time
(the “Plan”). Each RSU covered by this Instrument of Award generally entitles
you to receive one common share (a “Share”) of Nortel Networks Corporation (the
“Corporation”) upon or as soon as reasonably practicable following the date the
RSU becomes Vested in accordance with the Vesting schedule indicated above, or
such earlier date as may be applicable pursuant to the provisions of the Plan
and this Instrument of Award. Capitalized terms not otherwise defined in this
Instrument of Award have the meanings set forth in the Plan.
1.     All RSUs covered by this Instrument of Award are subject to the terms and
conditions stated in the Plan, except as specifically or additionally provided
in this Instrument of Award and/or in any rules, regulations, determinations or
interpretations prescribed and/or made by the Committee (or its delegates) under
the power and authority granted under the Plan (the “Rules and Regulations”),
and all of the provisions of the Plan and the Rules and Regulations are
incorporated by reference as if expressly restated herein. Different Rules and
Regulations may apply to you and/or the RSUs covered by this Instrument of Award
depending on your country work location, residency or payroll, whether on the
Effective Date of the Award, on the date of settlement of the RSUs, or
otherwise. Accordingly, you should review the Plan and the Rules and Regulations
from time to time, which are available as indicated below, in conjunction with
this Instrument of Award.
2.     You will have the right to receive one Share in settlement of each RSU
once the RSU has become Vested in accordance with the Vesting schedule indicated
above, provided that you have been in the continuous employment of the Company
from the Effective Date to the applicable Vesting date.
3.     Vested RSUs will be settled by transfer of Shares to you on or as soon as
reasonably practicable following the Vesting date provided that you execute any
required documentation as provided in the Plan, this Instrument of Award or the
Rules and Regulations, in such form or manner as may be specified from time to
time by the Corporation. You will remain responsible for any local legal
compliance requirements resulting from your receipt of RSUs, the subsequent
ownership and possible sale of Shares acquired upon settlement of RSUs, and the
opening and maintaining of a foreign brokerage account, if applicable.
4.     The terms and conditions in this paragraph apply to you only if one or
both of the following apply: (i) you are a “Reporting Insider” for the purpose
of Corporate Procedure No. 320.28 — Use of Undisclosed Material Information on
the Effective Date indicated above; or (ii) the number of RSUs evidenced by this
Instrument of Award is equal to or in excess of 1,000 RSUs. In consideration of
the Award of RSUs, in the event that all or any part of the RSUs become Vested
at any time subsequent to the date which is twelve (12) months prior to the date
of termination of your employment (whether wrongful or for any other reason)
(the “Applicable Period”), and:

(i)   while employed or during the period of twelve (12) months following the
termination of your employment (whether wrongful or for any other reason), you
accept employment with an employer, or accept an engagement to supply services,
directly or indirectly, to a third party, that is in competition with the
Company;   (ii)   you fail to comply with or otherwise breach the terms or
conditions of any confidentiality agreement or non-disclosure agreement with the
Company;   (iii)   while employed or during the period of twelve (12) months
following termination of your employment (whether wrongful or for any other
reason), you, on your own behalf or on any other’s behalf, directly or
indirectly recruit, induce or solicit, or attempt to recruit, induce or solicit,
any current employee or other individual who is/or was supplying services to the
Company, to terminate their employment or contractual arrangements with the
Company; or

1



--------------------------------------------------------------------------------



 



(iv)   while employed or during the period of twelve (12) months following
termination of your employment (whether wrongful or for any other reason), you,
on your own behalf or on any other’s behalf, solicit, divert or take away, or
attempt to divert or take away the business of any of the customers or accounts,
or prospective customers or accounts, of the Company or any of its distributors,
representatives or vendors, which you have had contact or communication with
while employed at the Company;

you agree that you will, if required by the Company in its sole discretion, pay
to the Company within ten (10) days of written demand for payment from the
Company an amount in cash equal to the number of RSUs that Vested during the
Applicable Period multiplied by the Market Value on the applicable Vesting date
(the “Applicable Amount”).
     Provided you are not entitled to any Corresponding Tax Benefit, the
Applicable Amount shall be reduced by the amount of Tax paid by you or on your
behalf (or required to be paid by you or on your behalf as of a future Tax due
date) in respect of the Vesting of the RSUs or your receipt of Shares upon the
settlement of Vested RSUs during the Applicable Period (and, where applicable,
in respect of the Award of such RSUs).
     If you are entitled to a Corresponding Tax Benefit which is equal to or
less than the amount of Tax paid by you or on your behalf (or required to be
paid by you or on your behalf as of a future Tax due date) in respect of the
Vesting of the RSUs or your receipt of Shares upon the settlement of Vested RSUs
during the Applicable Period (such difference between the Corresponding Tax
Benefit and Tax, if any, is referred to herein as the “Tax Benefit Deficiency”),
the Applicable Amount shall be reduced by an amount equal to the Tax Benefit
Deficiency.
     For the purposes of this paragraph 4:

      “Corresponding Tax Benefit” means the amount of any deduction from or
reduction or credit to the amount of Taxes paid or payable by you or on your
behalf in accordance with the laws of the tax jurisdiction applicable to you as
a result of or in connection with the payment to the Company of all or any
portion of the Applicable Amount by you; and         “Tax” means any income tax,
capital gains tax, statutory pension plan contributions and/or other social
security tax or applicable social security charge levied in accordance with the
laws of the jurisdiction to which you are subject at the time of Vesting of the
RSUs or at the time you receive the Shares in settlement of the RSUs, whichever
is applicable (and, where applicable, at the time of the Effective Date of the
Award of such RSUs).

5.     The Company requires, as a condition on settlement of Vested RSUs, that
you: (i) pay any federal, provincial, state or local withholding taxes
(collectively referred to herein as “taxes”) which are required to be paid by
you; (ii) pay or reimburse any taxes which are required to be withheld and
remitted by the Company; (iii) complete any forms or provide any additional
documents in connection with taxes; and (iv) otherwise comply with all
applicable tax laws; in each case in connection with the Award of the RSUs, the
Vesting of the RSUs, the settlement of the RSUs, and/or the forfeiture of the
RSUs, and as may be specified in this Instrument of Award, the Rules and
Regulations or otherwise in accordance with the Plan. The Company may require,
as a condition of the settlement of Vested RSUs, that a portion of the related
Shares be sold by you or on your behalf (i) to generate proceeds sufficient to
cover any tax withholdings required to be withheld and remitted by the Company
or its designee on account of applicable taxes (hereinafter, “tax
withholdings”), or (ii) to generate proceeds sufficient to cover any tax
withholdings if you do not pay such tax withholdings within the designated time
periods as may be specified in accordance with applicable requirements.
6.     If the Compensation and Human Resources Committee, in its reasonable
discretion, upon consideration of relevant facts and circumstances, concludes
that you have committed an intentional misconduct as defined by the Compensation
and Human Resources Committee Policy Regarding Recoupment of Incentive
Compensation (the “Recoupment Policy”) relating to forfeiture and/or recoupment
of incentive compensation, including RSUs, you shall, in accordance with the
terms of the Recoupment Policy, automatically forfeit any awards of RSUs
received under this Instrument of Award but not yet vested, or if vested, you
shall reimburse the Company the amount of monetary compensation received by you
as a result of such vesting of RSUs, and/or the Company shall be entitled to
issue proceedings to recover damages against you in respect of any losses
incurred.
7.     In the event of your Termination prior to the date that all of the RSUs
awarded to you pursuant to this Instrument of Award have become Vested, (i) if
such Termination is a Qualifying Termination Without Cause, all then outstanding
unvested RSUs awarded to you pursuant to this Instrument of Award shall remain
outstanding, shall continue to Vest in accordance with the Vesting schedule
indicated above during the Extension Period and, once Vested, shall be settled
in accordance with the terms of the Plan and this Instrument of Award and the
remaining portion of such RSU shall be forfeited and cancelled for no
consideration; (ii) if such Termination is due to your Retirement or death, a
“pro rata portion” of the then outstanding unvested RSUs awarded to you shall
become immediately Vested and, in accordance with the terms of the Plan and this
Instrument of Award, settled and the remaining portion of such RSUs shall be
forfeited and cancelled for no consideration as of the Date of Termination;
(iii) if such Termination is a Qualifying Termination Without Cause and,
immediately following the end of the Extension Period, you commence or are
eligible and remain eligible to commence Retirement, a “pro rata portion” of the
unvested RSUs awarded to you that are outstanding as of the end of the Extension
Period shall become immediately Vested and, in accordance with the terms of the
Plan and this Instrument of Award, settled and the remaining portion of any RSUs
then outstanding shall be forfeited and cancelled for no consideration as of the
date you commence or are eligible and remain eligible to commence Retirement and
(iv) if such Termination is for any other reason (including by your employer for
Cause or by reason of your resignation for any reason), all then outstanding
unvested RSUs awarded to you pursuant to this Instrument of Award shall
immediately be forfeited and cancelled for no consideration; provided, however,
that

2



--------------------------------------------------------------------------------



 



any Vesting pursuant to this paragraph shall be delayed until six months after
your Retirement or other type of Termination to the extent necessary to avoid
adverse tax treatment under Section 409A of the U.S. Internal Revenue Code.
     For purposes of this section 7, “pro rata portion” shall mean the product
of one-third of the RSUs awarded to you pursuant to the Plan and this Instrument
of Award multiplied by a fraction, the numerator of which equals the number of
days which have elapsed at the relevant date since the later of (i) the date
33 percent of the RSUs became Vested; and (ii) the date 66 percent of the RSUs
became Vested; and the denominator of which is 365; provided, however, that no
portion of a RSU shall become vested earlier than the first anniversary of the
Effective Date of the Award.
     For the purposes of this section 7, the following shall be excluded from
the definition of “Extension Period” in the Plan: “the earlier of (x) the
twenty-four month anniversary of the Participant’s Date of Termination and (y)”.
8.     In the event you are a Specified Executive (as defined under the Nortel
Networks Corporation Executive Retention and Termination Plan (the “ERTP Plan”))
and are subject to a Termination Due to Change in Control (as defined in the
ERTP Plan), the RSUs awarded to you in accordance with this Instrument of Award
shall be included as RSUs (as defined under the ERTP Plan) and receive all of
the benefits provided to RSUs under the ERTP Plan in the event of a Termination
Due to Change in Control, provided, however, that no portion of a RSU shall be
included, for the purposes of any payments under the ERTP Plan, earlier than the
first anniversary of the Effective Date of an Award.
9.     This Instrument of Award: (i) shall be binding upon and inure to the
benefit of any successor of the Corporation; (ii) shall be governed by the laws
of the Province of Ontario, and any applicable laws of Canada; and (iii) may not
be amended except in writing or as otherwise provided in the Plan. In the event
of a conflict between the provisions of this Instrument of Award and those of
the Plan or the Rules and Regulations, the provisions of the Plan or the Rules
and Regulations, as the case may be, shall govern, except to the extent that the
terms and conditions of the Award of RSUs evidenced by this Instrument of Award
are specifically recorded as a variation from the terms and conditions of the
Plan or the Rules and Regulations, as the case may be.
     A copy of the Plan, the Prospectus for the Plan pursuant to Section 10(a)
of the U.S. Securities Act of 1933, any amendments to such Prospectus, and the
Rules and Regulations can be found on the Nortel Intranet — Services@Work site
(http://services-canada.ca.nortel.com/livelinksupport/saw), under
People/Compensation/Equity Awards/Plan Documents. The Services@Work site also
contains other general information about the RSUs. You should check the
Services@Work site frequently since it may be updated from time to time.
     You acknowledge that a copy of the Plan and the Rules and Regulations, if
any, have been delivered to you with this Instrument of Award.
10.     You acknowledge that: (i) the Plan is discretionary and may be suspended
or terminated by the Corporation at any time; (ii) the Award of RSUs does not
create any right to receive future Awards of RSUs, or benefits in lieu of RSUs,
and the terms and conditions of any future Awards of RSUs, if any, will be
communicated if and when new Awards of RSUs are to be made; (iii) the value of
the RSUs is outside the scope of your employment contract and severance
payments, if any, and the Award of RSUs is not for labour performed nor does it
guarantee future employment; (iv) participation in the Plan is voluntary;
(v) the Corporation is not responsible for foreign exchange fluctuations between
your local currency and the US dollar, if applicable, and the future value of
the Shares is unknown and cannot be predicted with certainty; (vi) the RSUs are
not part of remuneration for purposes of any compensation on termination of
employment, severance payments, indemnities or end of service payments or
benefits of any nature; (vii) the Vesting of the RSUs ceases upon termination of
employment, whether lawful or otherwise, except as provided in the Plan and this
Instrument of Award, and neither the Corporation nor any of its subsidiaries is
required to compensate you for any financial loss (including taxes, social
security premiums and lost capital gain) as a result of the forfeiture of RSUs
or the early settlement thereof on any such termination of employment; and
(viii) the Award of the RSUs does not give rise to additional obligations for
any subsidiary which employs you. If, notwithstanding the foregoing, any
contractual or statutory (employment or otherwise) claim is found to have
arisen, then you, by accepting this Instrument of Award or the RSUs, shall, to
the extent permitted by applicable law, be deemed irrevocably to have waived
your entitlement to pursue such claim.
11.     The various provisions and sub-provisions of this Instrument of Award
are severable and if any provision or identifiable part thereof is held to be
unenforceable by any court of competent jurisdiction then such unenforceability
shall not affect the enforceability of the remaining provisions or identifiable
parts thereof in this Instrument of Award, the Plan, the Rules and Regulations,
or any documents related to the Plan.
12.     Nortel and its third party service providers may need to collect and use
information about employees for the purpose of the Award and/or settlement of
RSUs, administering the Plan, and to comply with tax, reporting and disclosure
obligations under applicable laws and regulations. Such information may be
communicated to any person deemed necessary for the administration of the Plan,
even if it requires such information to be transferred or communicated to
persons based outside your country of employment. Such information is from time
to time transferred between companies within the group and to such third party
service providers, to achieve these objectives. Nortel and its third party
service providers will hold your “Plan participation file” at any location
deemed necessary, on the understanding that you will be given access without
constraint at reasonable intervals and without excessive delay or expense to
examine and correct such information. By accepting the Instrument of Award or
the RSUs, you are affirming your consent to the collection, processing, storage,
disclosure and transfer of your personal information for these purposes.
13.     By accepting this Instrument of Award or the RSUs, you expressly consent
that the Plan, the Rules and Regulations and any other document relating
thereto, including this Instrument of Award, be drawn up and/or available in
English only. Par votre acceptation de la

3



--------------------------------------------------------------------------------



 



présente Entente ou des RSUs, vous consentez expressément à ce que le Régime,
les Règlements et tout autre document connexe, y compris la présente Entente
soient rédigés et/ou disponibles en anglais seulement.
14.     By accepting this Instrument of Award or the RSUs, you (i) acknowledge
and confirm that you have read and understood the Plan, the Rules and
Regulations and this Instrument of Award, and that you have had an opportunity
to seek separate fiscal, legal and taxation advice in relation thereto; and
(ii) agree to be bound by the terms and conditions stated in this Instrument of
Award, including without limitation the terms and conditions of the Plan and the
Rules and Regulations incorporated by reference herein.
     Note: You should be aware that your acceptance of this Award of RSUs may
have tax and legal consequences for you. You are responsible for any and all
compliance requirements under local and national law related to these
consequences and accordingly you are strongly recommended to seek expert advice
from a local duly qualified professional advisor.
     If you accept the terms and conditions of this Award of RSUs as described
in this Instrument of Award, please confirm your acceptance by signing where
indicated below and returning it to Nortel Global Equity Award Services at the
address indicated below.
Signature of Employee:                                              
                      
Global Equity Award Services
Nortel Networks Corporation
195 The West Mall
Dept. C01G, MS T0504001
Toronto, Ontario, Canada M9C 5K1

4



--------------------------------------------------------------------------------



 



NORTEL NETWORKS CORPORATION — RESTRICTED STOCK UNITS
INSTRUMENT OF AWARD
«COUNTRY»                    

     
NAME:
  «NAME» («GID»)
 
   
EFFECTIVE DATE:
  «AWARD_DATE»
 
   
NUMBER OF RSUs:
  «AWARDED»
 
   
VESTING SCHEDULE:
  <VEST DESC>
 
   
PLAN:
  NORTEL <PLAN> PLAN

This instrument (hereinafter the “Instrument of Award”) evidences an Award to
you of the number of Restricted Stock Units (“RSUs”) indicated above, on the
Effective Date indicated above, pursuant to the Nortel 2005 Stock Incentive
Plan, As Amended and Restated and as may be further amended from time to time
(the “Plan”). Each RSU covered by this Instrument of Award generally entitles
you to receive one common share (a “Share”) of Nortel Networks Corporation (the
“Corporation”) upon or as soon as reasonably practicable following the date the
RSU becomes Vested in accordance with the Vesting schedule indicated above, or
such earlier date as may be applicable pursuant to the provisions of the Plan
and this Instrument of Award. Capitalized terms not otherwise defined in this
Instrument of Award have the meanings set forth in the Plan.
1.     All RSUs covered by this Instrument of Award are subject to the terms and
conditions stated in the Plan, except as specifically or additionally provided
in this Instrument of Award and/or in any rules, regulations, determinations or
interpretations prescribed and/or made by the Committee (or its delegates) under
the power and authority granted under the Plan (the “Rules and Regulations”),
and all of the provisions of the Plan and the Rules and Regulations are
incorporated by reference as if expressly restated herein. Different Rules and
Regulations may apply to you and/or the RSUs covered by this Instrument of Award
depending on your country work location, residency or payroll, whether on the
Effective Date of the Award, on the date of settlement of the RSUs, or
otherwise. Accordingly, you should review the Plan and the Rules and Regulations
from time to time, which are available as indicated below, in conjunction with
this Instrument of Award.
2.     You will have the right to receive one Share in settlement of each RSU
once the RSU has become Vested in accordance with the Vesting schedule indicated
above, provided that you have been in the continuous employment of the Company
from the Effective Date to the applicable Vesting date.
3.     Vested RSUs will be settled by transfer of Shares to you on or as soon as
reasonably practicable following the Vesting date provided that you execute any
required documentation as provided in the Plan, this Instrument of Award or the
Rules and Regulations, in such form or manner as may be specified from time to
time by the Corporation. You will remain responsible for any local legal
compliance requirements resulting from your receipt of RSUs, the subsequent
ownership and possible sale of Shares acquired upon settlement of RSUs, and the
opening and maintaining of a foreign brokerage account, if applicable.
4.     The terms and conditions in this paragraph apply to you only if one or
both of the following apply: (i) you are a “Reporting Insider” for the purpose
of Corporate Procedure No. 320.28 — Use of Undisclosed Material Information on
the Effective Date indicated above; or (ii) the number of RSUs evidenced by this
Instrument of Award is equal to or in excess of 1,000 RSUs. In consideration of
the Award of RSUs, in the event that all or any part of the RSUs become Vested
at any time subsequent to the date which is twelve (12) months prior to the date
of termination of your employment (whether wrongful or for any other reason)
(the “Applicable Period”), and:

(i)   while employed or during the period of twelve (12) months following the
termination of your employment (whether wrongful or for any other reason), you
accept employment with an employer, or accept an engagement to supply services,
directly or indirectly, to a third party, that is in competition with the
Company;   (ii)   you fail to comply with or otherwise breach the terms or
conditions of any confidentiality agreement or non-disclosure agreement with the
Company;   (iii)   while employed or during the period of twelve (12) months
following termination of your employment (whether wrongful or for any other
reason), you, on your own behalf or on any other’s behalf, directly or
indirectly recruit, induce or solicit, or attempt to recruit, induce or solicit,
any current employee or other individual who is/or was supplying services to the
Company, to terminate their employment or contractual arrangements with the
Company; or

1



--------------------------------------------------------------------------------



 



(iv)   while employed or during the period of twelve (12) months following
termination of your employment (whether wrongful or for any other reason), you,
on your own behalf or on any other’s behalf, solicit, divert or take away, or
attempt to divert or take away the business of any of the customers or accounts,
or prospective customers or accounts, of the Company or any of its distributors,
representatives or vendors, which you have had contact or communication with
while employed at the Company;

you agree that you will, if required by the Company in its sole discretion, pay
to the Company within ten (10) days of written demand for payment from the
Company an amount in cash equal to the number of RSUs that Vested during the
Applicable Period multiplied by the Market Value on the applicable Vesting date
(the “Applicable Amount”).
     Provided you are not entitled to any Corresponding Tax Benefit, the
Applicable Amount shall be reduced by the amount of Tax paid by you or on your
behalf (or required to be paid by you or on your behalf as of a future Tax due
date) in respect of the Vesting of the RSUs or your receipt of Shares upon the
settlement of Vested RSUs during the Applicable Period (and, where applicable,
in respect of the Award of such RSUs).
     If you are entitled to a Corresponding Tax Benefit which is equal to or
less than the amount of Tax paid by you or on your behalf (or required to be
paid by you or on your behalf as of a future Tax due date) in respect of the
Vesting of the RSUs or your receipt of Shares upon the settlement of Vested RSUs
during the Applicable Period (such difference between the Corresponding Tax
Benefit and Tax, if any, is referred to herein as the “Tax Benefit Deficiency”),
the Applicable Amount shall be reduced by an amount equal to the Tax Benefit
Deficiency.
     For the purposes of this paragraph 4:

      “Corresponding Tax Benefit” means the amount of any deduction from or
reduction or credit to the amount of Taxes paid or payable by you or on your
behalf in accordance with the laws of the tax jurisdiction applicable to you as
a result of or in connection with the payment to the Company of all or any
portion of the Applicable Amount by you; and         “Tax” means any income tax,
capital gains tax, statutory pension plan contributions and/or other social
security tax or applicable social security charge levied in accordance with the
laws of the jurisdiction to which you are subject at the time of Vesting of the
RSUs or at the time you receive the Shares in settlement of the RSUs, whichever
is applicable (and, where applicable, at the time of the Effective Date of the
Award of such RSUs).

5.     The Company requires, as a condition on settlement of Vested RSUs, that
you: (i) pay any federal, provincial, state or local withholding taxes
(collectively referred to herein as “taxes”) which are required to be paid by
you; (ii) pay or reimburse any taxes which are required to be withheld and
remitted by the Company; (iii) complete any forms or provide any additional
documents in connection with taxes; and (iv) otherwise comply with all
applicable tax laws; in each case in connection with the Award of the RSUs, the
Vesting of the RSUs, the settlement of the RSUs, and/or the forfeiture of the
RSUs, and as may be specified in this Instrument of Award, the Rules and
Regulations or otherwise in accordance with the Plan. The Company may require,
as a condition of the settlement of Vested RSUs, that a portion of the related
Shares be sold by you or on your behalf (i) to generate proceeds sufficient to
cover any tax withholdings required to be withheld and remitted by the Company
or its designee on account of applicable taxes (hereinafter, “tax
withholdings”), or (ii) to generate proceeds sufficient to cover any tax
withholdings if you do not pay such tax withholdings within the designated time
periods as may be specified in accordance with applicable requirements.
6.     If the Compensation and Human Resources Committee, in its reasonable
discretion, upon consideration of relevant facts and circumstances, concludes
that you have committed an intentional misconduct as defined by the Compensation
and Human Resources Committee Policy Regarding Recoupment of Incentive
Compensation (the “Recoupment Policy”) relating to forfeiture and/or recoupment
of incentive compensation, including RSUs, you shall, in accordance with the
terms of the Recoupment Policy, automatically forfeit any awards of RSUs
received under this Instrument of Award but not yet vested, or if vested, you
shall reimburse the Company the amount of monetary compensation received by you
as a result of such vesting of RSUs, and/or the Company shall be entitled to
issue proceedings to recover damages against you in respect of any losses
incurred.
7.     In the event of your Termination prior to the date that all of the RSUs
awarded to you pursuant to this Instrument of Award have become Vested, (i) if
such Termination is a Qualifying Termination Without Cause, all then outstanding
unvested RSUs awarded to you pursuant to this Instrument of Award shall remain
outstanding, shall continue to Vest in accordance with the Vesting schedule
indicated above during the Extension Period and, once Vested, shall be settled
in accordance with the terms of the Plan and this Instrument of Award and the
remaining portion of such RSU shall be forfeited and cancelled for no
consideration; (ii) if such Termination is due to your Retirement or death, a
“pro rata portion” of the then outstanding unvested RSUs awarded to you shall
become immediately Vested and, in accordance with the terms of the Plan and this
Instrument of Award, settled and the remaining portion of such RSUs shall be
forfeited and cancelled for no consideration as of the Date of Termination;
(iii) if such Termination is a Qualifying Termination Without Cause and,
immediately following the end of the Extension Period, you commence or are
eligible and remain eligible to commence Retirement, a “pro rata portion” of the
unvested RSUs awarded to you that are outstanding as of the end of the Extension
Period shall become immediately Vested and, in accordance with the terms of the
Plan and this Instrument of Award, settled and the remaining portion of any RSUs
then outstanding shall be forfeited and cancelled for no consideration as of the
date you commence or are eligible and remain eligible to commence Retirement and
(iv) if such Termination is for any other reason (including by your employer for
Cause or by reason of your resignation for any reason), all then outstanding
unvested RSUs awarded to you pursuant to this Instrument of Award shall
immediately be forfeited and cancelled for no consideration; provided, however,
that

2



--------------------------------------------------------------------------------



 



any Vesting pursuant to this paragraph shall be delayed until six months after
your Retirement or other type of Termination to the extent necessary to avoid
adverse tax treatment under Section 409A of the U.S. Internal Revenue Code.
     For purposes of this section 7, “pro rata portion” shall mean the product
of one-third of the RSUs awarded to you pursuant to the Plan and this Instrument
of Award multiplied by a fraction, the numerator of which equals the number of
days which have elapsed at the relevant date since the later of (i) the date
33 percent of the RSUs became Vested; and (ii) the date 66 percent of the RSUs
became Vested; and the denominator of which is 365; provided, however, that no
portion of a RSU shall become vested earlier than the first anniversary of the
Effective Date of the Award.
     For the purposes of this section 7, the following shall be excluded from
the definition of “Extension Period” in the Plan: “the earlier of (x) the
twenty-four month anniversary of the Participant’s Date of Termination and (y)”.
8.     In the event you are a Specified Executive (as defined under the Nortel
Networks Corporation Executive Retention and Termination Plan (the “ERTP Plan”))
and are subject to a Termination Due to Change in Control (as defined in the
ERTP Plan), the RSUs awarded to you in accordance with this Instrument of Award
shall be included as RSUs (as defined under the ERTP Plan) and receive all of
the benefits provided to RSUs under the ERTP Plan in the event of a Termination
Due to Change in Control, provided, however, that no portion of a RSU shall be
included, for the purposes of any payments under the ERTP Plan, earlier than the
first anniversary of the Effective Date of an Award.
9.     This Instrument of Award: (i) shall be binding upon and inure to the
benefit of any successor of the Corporation; (ii) shall be governed by the laws
of the Province of Ontario, and any applicable laws of Canada; and (iii) may not
be amended except in writing or as otherwise provided in the Plan. In the event
of a conflict between the provisions of this Instrument of Award and those of
the Plan or the Rules and Regulations, the provisions of the Plan or the Rules
and Regulations, as the case may be, shall govern, except to the extent that the
terms and conditions of the Award of RSUs evidenced by this Instrument of Award
are specifically recorded as a variation from the terms and conditions of the
Plan or the Rules and Regulations, as the case may be.
     A copy of the Plan, the Prospectus for the Plan pursuant to Section 10(a)
of the U.S. Securities Act of 1933, any amendments to such Prospectus, and the
Rules and Regulations can be found on the Nortel Intranet — Services@Work site
(http://services-canada.ca.nortel.com/livelinksupport/saw), under
People/Compensation/Equity Awards/Plan Documents. The Services@Work site also
contains other general information about the RSUs. You should check the
Services@Work site frequently since it may be updated from time to time.
     You acknowledge that a copy of the Plan and the Rules and Regulations, if
any, have been delivered to you with this Instrument of Award.
10.     You acknowledge that: (i) the Plan is discretionary and may be suspended
or terminated by the Corporation at any time; (ii) the Award of RSUs does not
create any right to receive future Awards of RSUs, or benefits in lieu of RSUs,
and the terms and conditions of any future Awards of RSUs, if any, will be
communicated if and when new Awards of RSUs are to be made; (iii) the value of
the RSUs is outside the scope of your employment contract and severance
payments, if any, and the Award of RSUs is not for labour performed nor does it
guarantee future employment; (iv) participation in the Plan is voluntary;
(v) the Corporation is not responsible for foreign exchange fluctuations between
your local currency and the US dollar, if applicable, and the future value of
the Shares is unknown and cannot be predicted with certainty; (vi) the RSUs are
not part of remuneration for purposes of any compensation on termination of
employment, severance payments, indemnities or end of service payments or
benefits of any nature; (vii) the Vesting of the RSUs ceases upon termination of
employment, whether lawful or otherwise, except as provided in the Plan and this
Instrument of Award, and neither the Corporation nor any of its subsidiaries is
required to compensate you for any financial loss (including taxes, social
security premiums and lost capital gain) as a result of the forfeiture of RSUs
or the early settlement thereof on any such termination of employment; and
(viii) the Award of the RSUs does not give rise to additional obligations for
any subsidiary which employs you. If, notwithstanding the foregoing, any
contractual or statutory (employment or otherwise) claim is found to have
arisen, then you, by accepting this Instrument of Award or the RSUs, shall, to
the extent permitted by applicable law, be deemed irrevocably to have waived
your entitlement to pursue such claim.
11.     The various provisions and sub-provisions of this Instrument of Award
are severable and if any provision or identifiable part thereof is held to be
unenforceable by any court of competent jurisdiction then such unenforceability
shall not affect the enforceability of the remaining provisions or identifiable
parts thereof in this Instrument of Award, the Plan, the Rules and Regulations,
or any documents related to the Plan.
12.     Nortel and its third party service providers may need to collect and use
information about employees for the purpose of the Award and/or settlement of
RSUs, administering the Plan, and to comply with tax, reporting and disclosure
obligations under applicable laws and regulations. Such information may be
communicated to any person deemed necessary for the administration of the Plan,
even if it requires such information to be transferred or communicated to
persons based outside your country of employment. Such information is from time
to time transferred between companies within the group and to such third party
service providers, to achieve these objectives. Nortel and its third party
service providers will hold your “Plan participation file” at any location
deemed necessary, on the understanding that you will be given access without
constraint at reasonable intervals and without excessive delay or expense to
examine and correct such information. By accepting the Instrument of Award or
the RSUs, you are affirming your consent to the collection, processing, storage,
disclosure and transfer of your personal information for these purposes.
13.     By accepting this Instrument of Award or the RSUs, you expressly consent
that the Plan, the Rules and Regulations and any other document relating
thereto, including this Instrument of Award, be drawn up and/or available in
English only. Par votre acceptation de la

3



--------------------------------------------------------------------------------



 



présente Entente ou des RSUs, vous consentez expressément à ce que le Régime,
les Règlements et tout autre document connexe, y compris la présente Entente
soient rédigés et/ou disponibles en anglais seulement.
14.     By accepting this Instrument of Award or the RSUs, you (i) acknowledge
and confirm that you have read and understood the Plan, the Rules and
Regulations and this Instrument of Award, and that you have had an opportunity
to seek separate fiscal, legal and taxation advice in relation thereto; and
(ii) agree to be bound by the terms and conditions stated in this Instrument of
Award, including without limitation the terms and conditions of the Plan and the
Rules and Regulations incorporated by reference herein.
Note: You should be aware that your acceptance of this Award of RSUs may have
tax and legal consequences for you. You are responsible for any and all
compliance requirements under local and national law related to these
consequences and accordingly you are strongly recommended to seek expert advice
from a local duly qualified professional advisor.

4



--------------------------------------------------------------------------------



 



NORTEL NETWORKS CORPORATION — PERFORMANCE STOCK UNITS
INSTRUMENT OF AWARD
«COUNTRY»

     
NAME:
  «NAME» («GID»)
 
   
EFFECTIVE DATE:
  «AWARD_DATE»
 
   
NUMBER OF PSUs:
  «AWARDED»
 
   
PERFORMANCE PERIODS:
  «PERIODS»
 
   
PLAN:
  NORTEL 2005 STOCK INCENTIVE PLAN, AS AMENDED AND RESTATED

This instrument (hereinafter the “Instrument of Award”) evidences an Award to
you of the number of Performance Stock Units (“PSUs”) indicated above, on the
Effective Date indicated above, pursuant to the Nortel 2005 Stock Incentive
Plan, As Amended and Restated and as may be further amended from time to time
(the “Plan”). Subject to and unless otherwise specified by the Committee at the
time it established the applicable Performance Criteria, each PSU covered by
this Instrument of Award generally entitles you to receive one common share (a
“Share”) of Nortel Networks Corporation (the “Corporation”) upon or as soon as
reasonably practicable following the Vesting of the PSUs, or such earlier date
as may be applicable pursuant to the provisions of the Plan and this Instrument
of Award. Capitalized terms not otherwise defined in this Instrument of Award
have the meanings set forth in the Plan.
1.     All PSUs covered by this Instrument of Award are subject to the terms and
conditions stated in the Plan, except as specifically or additionally provided
in this Instrument of Award and/or in any rules, regulations, determinations or
interpretations prescribed and/or made by the Committee (or its delegates) under
the power and authority granted under the Plan (the “Rules and Regulations”),
and all of the provisions of the Plan and the Rules and Regulations are
incorporated by reference as if expressly restated herein. Different Rules and
Regulations may apply to you and/or the PSUs covered by this Instrument of Award
depending on your country work location, residency or payroll, whether on the
Effective Date of the Award, on the date of settlement of the PSUs, or
otherwise. Accordingly, you should review the Plan and the Rules and Regulations
from time to time, which are available as indicated below, in conjunction with
this Instrument of Award.
2.     Subject to the provisions below, each PSU represents the right to receive
one Share in settlement thereof, subject to the Committee determining the
percentage target payout, if any, based on the level of achievement of the
Performance Criteria and the satisfaction of any other terms and conditions of
the Award, provided that you have been in the continuous employment of the
Company from the Effective Date to the end of the applicable Performance Period.
The Performance Criteria and the terms and conditions related to the potential
settlement of PSUs are those Performance Criteria and terms and conditions
determined by the Committee or its designee, from time to time.
3.     In the event the PSUs become vested, PSUs will be settled by transfer of
Shares to you on or as soon as reasonably practicable following the close of the
applicable Performance Period provided that you execute any required
documentation as provided in the Plan, this Instrument of Award or the Rules and
Regulations, in such form or manner as may be specified from time to time by the
Corporation. You will remain responsible for any local legal compliance
requirements resulting from your receipt of PSUs, the subsequent ownership and
possible sale of Shares acquired on settlement of PSUs, and the opening and
maintaining of a foreign brokerage account, if applicable.
4.     In consideration of the Award of PSUs, in the event that all or any part
of the PSUs become Vested, at any time subsequent to the date which is twelve
(12) months prior to the date of termination of your employment (whether
wrongful or for any other reason) (the “Applicable Period”) and:

(i)   while employed or during the period of twelve (12) months following the
termination of employment (whether wrongful or for any other reason), you accept
employment with an employer, or accept an engagement to supply services,
directly or indirectly, to a third party, that is in competition with the
Company,   (ii)   you fail to comply with or otherwise breach the terms and
conditions of any confidentiality agreement or non-disclosure agreement with the
Company,   (iii)   while employed or during the period of twelve (12) months
following the termination of employment (whether wrongful or for any other
reason), you, on your own behalf or on any other’s behalf, directly or
indirectly recruit, induce or solicit, or attempt to recruit, induce or solicit,
any current employee or other individual who is/was supplying services to the
Company, to terminate their employment or contractual arrangements with the
Company, or   (iv)   while employed or during the period of twelve (12) months
following the termination of employment (whether wrongful or for any other
reason), you, on your own behalf or on any other’s behalf, solicit, divert or
take away, or attempt to divert or take away, the business of

1



--------------------------------------------------------------------------------



 



    any of the customers or accounts, or prospective customers or accounts, of
the Company or any of its distributors, representatives or vendors which you had
contact or communication with while employed at the Company;

you agree that you will, if required by the Company in its sole discretion, pay
to the Company within ten (10) days of written demand for payment from the
Company an amount in cash equal to the number of Shares delivered to you upon
the Committee’s determination of payout based on the level of achievement of the
Performance Criteria multiplied by the Market Value of a Share on the applicable
settlement date (the “Applicable Amount”);
     Provided you are not entitled to any Corresponding Tax Benefit, the
Applicable Amount shall be reduced by the amount of Tax paid by you or on your
behalf (or required to be paid by you or on your behalf as of a future Tax due
date) in respect of the issuance of Shares upon settlement of the PSUs during
the Applicable Period (and, where applicable, in respect of the Award of such
PSUs);
     If you are entitled to a Corresponding Tax Benefit which is equal to or
less than the amount of Tax paid by you or on your behalf (or required to be
paid by you or on your behalf as of a future Tax due date) in respect of the
Vesting of the PSUs or your receipt of Shares upon the settlement of Vested PSUs
during the Applicable Period (such difference between the Corresponding Tax
Benefit and Tax, if any, is referred to herein as the “Tax Benefit Deficiency”),
the Applicable Amount shall be reduced by an amount equal to the Tax Benefit
Deficiency;
     For the purposes of this provision:

      “Corresponding Tax Benefit” means the amount of any deduction from or
reduction or credit to the amount of Taxes paid or payable by you or on your
behalf in accordance with the laws of the tax jurisdiction applicable to you as
a result of or in connection with the payment to the Company of all or any
portion of the Applicable Amount by you; and         “Tax” means any income tax,
capital gains tax, statutory pension plan contributions and/or other social
security tax or applicable social security charge levied in accordance with the
laws of the jurisdiction to which you are subject at the time of Vesting of the
PSUs or at the time you receive Shares in settlement of the PSUs, whichever is
applicable (and, where applicable, at the time of the Effective Date of the
Award of such PSUs).

5.     The Company requires, as a condition on settlement of PSUs, that you:
(i) pay any federal, provincial, state or local withholding taxes (collectively
referred to herein as “taxes”) which are required to be paid by you; (ii) pay or
reimburse any taxes which are required to be withheld and remitted by the
Company; (iii) complete any forms or provide any additional documents in
connection with taxes; and (iv) otherwise comply with all applicable tax laws;
in each case in connection with the Award of the PSUs, the Vesting of the PSUs,
the settlement of the PSUs, and/or the forfeiture of the PSUs, and as may be
specified in this Instrument of Award, the Rules and Regulations or otherwise in
accordance with the Plan. The Company may require, as a condition of the
settlement of PSUs, that a portion of the related Shares be sold by you or on
your behalf (i) to generate proceeds sufficient to cover any tax withholdings
required to be withheld and remitted by the Company or its designee on account
of applicable taxes (hereinafter, “tax withholdings”), or (ii) to generate
proceeds sufficient to cover any tax withholdings if you do not pay such tax
withholdings within the designated time periods as may be specified in
accordance with applicable requirements.
6.     If the Compensation and Human Resources Committee, in its reasonable
discretion, upon consideration of relevant facts and circumstances, concludes
that you have committed an intentional misconduct as defined by the Compensation
and Human Resources Committee Policy Regarding Recoupment of Incentive
Compensation (the “Recoupment Policy”) relating to forfeiture and/or recoupment
of incentive compensation, including PSUs, you shall, in accordance with the
terms of the Recoupment Policy, automatically forfeit any awards of PSUs
received under this Instrument of Award but not yet vested, or if vested, you
shall reimburse the Company the amount of monetary compensation received by you
as a result of such vesting of PSUs, and/or the Company shall be entitled to
issue proceedings to recover damages against you in respect of any losses
incurred.
7.     In the event that you become subject to long-term disability benefits, a
“pro rata portion” of the PSUs to be settled shall become Vested on the third
anniversary of the beginning of the Performance Period based on the level of
achievement of the Performance Criteria, as determined by the Committee in its
sole discretion, and provided you have been a regular full-time employee of the
Company for at least twelve (12) months since the Effective Date of the Award,
and the remaining portion of such PSUs shall be forfeited and cancelled for no
consideration. In the event of your Termination prior to the date that all of
the PSUs awarded to you pursuant to this Instrument of Award have become Vested,
(i) if such Termination is a Qualifying Termination Without Cause, all then
outstanding unvested PSUs awarded to you pursuant to this Instrument of Award
shall be forfeited and cancelled for no consideration; (ii) if, notwithstanding
(i) above, such Termination is due to your Retirement, a “pro rata portion” of
the PSUs to be settled shall become Vested on the third anniversary of the
beginning of the Performance Period, based on the level of achievement of the
Performance Criteria, as determined by the Committee in its sole discretion, and
provided you have been a regular full-time employee of the Company for at least
twelve (12) months since the Effective Date of the Award, and the remaining
portion of such PSUs shall be forfeited and cancelled for no consideration;
(iii) if such Termination is due to death and you have been a regular full-time
employee of the Company for at least twelve (12) months since the Effective Date
of the Award, a “pro rata portion” of the outstanding unvested PSUs awarded to
you shall become immediately Vested and, in accordance with the terms of the
Plan and this Instrument of Award, settled based on the target amount and
(iv) if such Termination is for any other reason (including by your employer for
Cause or by reason of your resignation for any reason), all then outstanding
unvested PSUs awarded to you pursuant to this Instrument of Award shall
immediately be forfeited and cancelled for no consideration; provided, however,
that any vesting pursuant to this paragraph shall be delayed until six months
after your Retirement or other type of Termination to the extent necessary to
avoid adverse tax treatment under Section 409A of the U.S. Internal Revenue
Code.

2



--------------------------------------------------------------------------------



 



     For purposes of this section 7, “pro rata portion” shall mean the full
amount of the PSUs awarded to you pursuant to the Plan and this Instrument of
Award or the amount of PSUs to be settled, as applicable, multiplied by a
fraction, the numerator of which equals the number of full months of continuous
service provided since the commencement of the applicable Performance Period and
the denominator of which is 36; provided, however, that no portion of a PSU
shall become vested earlier than the first anniversary of the Effective Date of
the Award.
8.     In the event you are a Specified Executive (as defined under the Nortel
Networks Corporation Executive Retention and Termination Plan (the “ERTP Plan”))
and are subject to a Termination Due to Change in Control (as defined in the
ERTP Plan), the PSUs awarded to you in accordance with this Instrument of Award
shall receive the same treatment as RSUs (as defined under the ERTP Plan) and
shall receive the same benefits as provided to RSUs under the ERTP Plan in the
event of a Termination Due to Change in Control, provided, however, that no
portion of a PSU shall be included, for the purposes of any payments under the
ERTP Plan, earlier than the first anniversary of the Effective Date of an Award.
9.     This Instrument of Award: (i) shall be binding upon and inure to the
benefit of any successor of the Corporation; (ii) shall be governed by the laws
of the Province of Ontario, and any applicable laws of Canada; and (iii) may not
be amended except in writing or as otherwise provided in the Plan. In the event
of a conflict between the provisions of this Instrument of Award and those of
the Plan or the Rules and Regulations, the provisions of the Plan or the Rules
and Regulations, as the case may be, shall govern, except to the extent that the
terms and conditions of the Award of PSUs evidenced by this Instrument of Award
are specifically recorded as a variation from the terms and conditions of the
Plan or the Rules and Regulations, as the case may be.
     A copy of the Plan, the Prospectus for the Plan pursuant to Section 10(a)
of the U.S. Securities Act of 1933, any amendments to such Prospectus, and the
Rules and Regulations can be found on the Nortel Intranet — Services@Work site
(http://services-canada.ca.nortel.com/livelinksupport/saw), under
People/Compensation/Equity Awards/Plan Documents. The Services@Work site also
contains other general information about the PSUs. You should check the
Services@Work site frequently since it may be updated from time to time.
     You acknowledge that a copy of the Plan and the Rules and Regulations, if
any, have been delivered to you with this Instrument of Award.
10.     You acknowledge that: (i) the Plan is discretionary and may be suspended
or terminated by the Corporation at any time; (ii) the Award of PSUs does not
create any right to receive future Awards of PSUs, or benefits in lieu of PSUs,
and the terms and conditions of any future Awards of PSUs, if any, will be
communicated if and when new Awards of PSUs are to be made; (iii) the value of
the PSUs is outside the scope of your employment contract and severance
payments, if any, and the Award of PSUs is not for labour performed nor does it
guarantee future employment; (iv) participation in the Plan is voluntary;
(v) the Corporation is not responsible for foreign exchange fluctuations between
your local currency and the US dollar, if applicable, and the future value of
the Shares is unknown and cannot be predicted with certainty; (vi) the PSUs are
not part of remuneration for purposes of any compensation on termination of
employment, severance payments, indemnities or end of service payments or
benefits of any nature; (vii) the Vesting of the PSUs ceases upon termination of
employment, whether lawful or otherwise, except as provided in the Plan and this
Instrument of Award, and neither the Corporation nor any of its subsidiaries is
required to compensate you for any financial loss (including taxes, social
security premiums and lost capital gain) as a result of the forfeiture of PSUs
or the early settlement thereof on any such termination of employment; and
(viii) the Award of the PSUs does not give rise to additional obligations for
any subsidiary which employs you. If, notwithstanding the foregoing, any
contractual or statutory (employment or otherwise) claim is found to have
arisen, then you, by accepting this Instrument of Award or the PSUs, shall, to
the extent permitted by applicable law, be deemed irrevocably to have waived
your entitlement to pursue such claim.
11.     The various provisions and sub-provisions of this Instrument of Award
are severable and if any provision or identifiable part thereof is held to be
unenforceable by any court of competent jurisdiction then such unenforceability
shall not affect the enforceability of the remaining provisions or identifiable
parts thereof in this Instrument of Award, the Plan, the Rules and Regulations,
or any documents related to the Plan.
12.     Nortel and its third party service providers may need to collect and use
information about employees for the purpose of the Award and/or settlement of
PSUs, administering the Plan, and to comply with tax, reporting and disclosure
obligations under applicable laws and regulations. Such information may be
communicated to any person deemed necessary for the administration of the Plan,
even if it requires such information to be transferred or communicated to
persons based outside your country of employment. Such information is from time
to time transferred between companies within the group and to such third party
service providers, to achieve these objectives. Nortel and its third party
service providers will hold your “Plan participation file” at any location
deemed necessary, on the understanding that you will be given access without
constraint at reasonable intervals and without excessive delay or expense to
examine and correct such information. By accepting the Instrument of Award or
the PSUs, you are affirming your consent to the collection, processing, storage,
disclosure and transfer of your personal information for these purposes.
13.     By accepting this Instrument of Award or the PSUs, you expressly consent
that the Plan, the Rules and Regulations and any other document relating
thereto, including this Instrument of Award, be drawn up and/or available in
English only. Par votre acceptation de la présente Entente ou des PSUs, vous
consentez expressément à ce que le Régime, les Règlements et tout autre document
connexe, y compris la présente Entente soient rédigés et/ou disponibles en
anglais seulement.
14.     By accepting this Instrument of Award or the PSUs, you (i) acknowledge
and confirm that you have read and understood the Plan, the Rules and
Regulations and this Instrument of Award, and that you have had an opportunity
to seek separate fiscal, legal and taxation advice in

3



--------------------------------------------------------------------------------



 



relation thereto; and (ii) agree to be bound by the terms and conditions stated
in this Instrument of Award, including without limitation the terms and
conditions of the Plan and the Rules and Regulations incorporated by reference
herein.
     Note: You should be aware that your acceptance of this Award of PSUs may
have tax and legal consequences for you. You are responsible for any and all
compliance requirements under local and national law related to these
consequences and accordingly you are strongly recommended to seek expert advice
from a local duly qualified professional advisor.
     If you accept the terms and conditions of this Award of PSUs as described
in this Instrument of Award, please confirm your acceptance by signing where
indicated below and returning it to Nortel Global Equity Award Services at the
address indicated below.
Signature of Employee:                                              
                      
Global Equity Award Services
Nortel Networks Corporation
195 The West Mall
Dept. C01G, MS T0504001
Toronto, Ontario, Canada M9C 5K1

4



--------------------------------------------------------------------------------



 



NORTEL NETWORKS CORPORATION — STOCK OPTIONS
INSTRUMENT OF GRANT
«COUNTRY»

     
NAME OF OPTIONEE:
  «NAME» («GID»)
 
   
EFFECTIVE DATE:
  «GRANT_DATE»
 
   
NUMBER OF OPTIONS:
  «GRANTED»
 
   
SUBSCRIPTION PRICE:
  «PRICE» (USD)
 
   
EXPIRATION DATE:
  «EXPIRY_DATE»
 
   
VESTING SCHEDULE:
  «VESTING» - «Vest_Desc»
 
   
VESTING START DATE:
   
 
   
PLAN:
  Nortel «PLAN» Plan

This instrument (hereinafter the “Instrument of Grant”) evidences a Grant to you
of the number of Options indicated above, on the Effective Date indicated above,
pursuant to the Nortel 2005 Stock Incentive Plan, As Amended and Restated and as
may be further amended from time to time (the “Plan”). Each Option covered by
this Instrument of Grant generally entitles you to purchase one common share (a
“Share”) of Nortel Networks Corporation (the “Corporation”), at the Subscription
Price per Share indicated above, no later than the Expiration Date indicated
above, or such earlier date as may be applicable pursuant to the provisions of
the Plan. Capitalized terms not otherwise defined in this Instrument of Grant
have the meanings set forth in the Plan.
1.     All Options covered by this Instrument of Grant are subject to the terms
and conditions stated in the Plan, except as specifically or additionally
provided in this Instrument of Grant and/or in any rules, regulations,
determinations or interpretations prescribed and/or made by the Committee (or
its delegates) under the power and authority granted under the Plan (the “Rules
and Regulations”), and all of the provisions of the Plan and the Rules and
Regulations are incorporated by reference as if expressly restated herein.
Different Rules and Regulations may apply to you and/or the Options covered by
this Instrument of Grant depending on your country work location, residency or
payroll, whether on the Effective Date of the Grant of Options, on the date of
exercise of the Options, or otherwise. Accordingly, you should review the Plan
and the Rules and Regulations from time to time, which are available as
indicated below, in conjunction with this Instrument of Grant.
2.     The Options covered by this Instrument of Grant are U.S. Options, so the
Subscription Price and all other amounts to be calculated in accordance with the
provisions of the Plan for purposes of this Grant of Options shall be calculated
and stated in U.S. dollars. The Options are Non-Qualified Stock Options for the
purposes of the Plan. Such designation is only relevant in determining the U.S.
federal income tax consequences, if any, applicable to the Options, and has no
bearing on the tax treatment applicable to Options in countries outside of the
United States. Optionees are urged to seek their own tax advice to assess the
tax status of such Options.
3.     You will have the right to exercise the Options after they have vested in
such amounts and on such dates in accordance with the vesting schedule indicated
above, provided that you have been in the continuous employment of the
Corporation or any of its subsidiaries or affiliated entities from the Effective
Date. The exact amounts and dates for vesting are specified in your Grant
information available through the Nortel Intranet — WebStock site
(https://webstock.us.nortel.com:49701/webstock/docs/default.html), “Personal
Summary of Stock Options” web page, or such other web site or through such other
means as may be specified by the Corporation from time to time.
4.     Options may be exercised: (i) by irrevocable notice of exercise in
writing, executed and delivered by the Optionee to the Nortel Global Equity
Award Services Department (at 195 The West Mall, Toronto, Ontario, Canada M9C
5K1, or such other address as may be in effect from time to time); and/or
(ii) through such Internet-based or on-line system or such telephonic or voice
recognition system (whether provided by the Corporation or any third party on
behalf of the Corporation); in each case, in such form or manner as may be
specified from time to time by the Corporation on the Nortel Intranet —
Services@Work site (http://services-canada.ca.nortel.com/livelinksupport/saw),
under People/Compensation/Equity Awards/Stock Options/Exercise Process, or
otherwise in accordance with the Plan. The date of exercise of the Options shall
be the date on which the notice of exercise, accompanied by payment of the
Subscription Price and any other required documentation as provided in the Plan
or the Rules and Regulations, is received by the Corporation, in such form or
manner as may be specified from time to time by the Corporation.
5.     The terms and conditions in this paragraph apply to you only if one or
both of the following apply: (i) you are a “Reporting Insider” for the purpose
of Corporate Procedure No. 320.28 — Use of Undisclosed Material Information on
the Effective Date indicated above; or (ii) the

 



--------------------------------------------------------------------------------



 



2

number of Options evidenced by this Instrument of Grant is equal to or in excess
of 1,500 Options. In consideration of the Grant of Options, in the event that
you exercise all or any part of the Options at any time subsequent to the date
which is twelve (12) months prior to the date of termination of your employment
(whether wrongful or for any other reason) (the “Applicable Period”), and:

(i)   while employed or during the period of twelve (12) months following the
termination of your employment (whether wrongful or for any other reason), you
accept employment with an employer, or accept an engagement to supply services,
directly or indirectly, to a third party, that is in competition with any Nortel
Company;   (ii)   you fail to comply with or otherwise breach the terms or
conditions of any confidentiality agreement or non-disclosure agreement with any
Nortel Company;   (iii)   while employed or during the period of twelve
(12) months following termination of your employment (whether wrongful or for
any other reason), you, on your own behalf or on any other’s behalf, directly or
indirectly recruit, induce or solicit, or attempt to recruit, induce or solicit,
any current employee or other individual who is/or was supplying services to any
Nortel Company, to terminate their employment or contractual arrangements with
any Nortel Company; or   (iv)   while employed or during the period of twelve
(12) months following termination of your employment (whether wrongful or for
any other reason), you, on your own behalf or on any other’s behalf, solicit,
divert or take away, or attempt to divert or take away the business of any of
the customers or accounts, or prospective customers or accounts, of any Nortel
Company or any of its distributors, representatives or vendors, which you have
had contact or communication with while employed at any Nortel Company;

you agree that you will, if required by the Corporation in its sole discretion,
pay to the Corporation within ten (10) days of written demand for payment from
the Corporation an amount equal to the amount of the excess of the Market Value,
on the date of exercise of the Options, of the Shares purchased as a result of
the exercise of the Options over the Subscription Price for the Shares covered
by the Options (the “Applicable Amount”).
     Provided you are not entitled to any Corresponding Tax Benefit, the
Applicable Amount shall be reduced by the amount of Tax paid by you or on your
behalf (or required to be paid by you or on your behalf as of a future Tax due
date) in respect of the issuance of Shares upon the exercise of options during
the Applicable Period (and, where applicable      , in respect of the Grant of
such Options ) .
     If you are entitled to a Corresponding Tax Benefit which is equal to or
less than the amount of Tax paid by you or on your behalf (or required to be
paid by you or on your behalf as of a future Tax due date) in respect of the
issuance of Shares upon the exercise of options during the Applicable Period
(such difference between the Corresponding Tax Benefit and Tax, if any, is
referred to herein as the “Tax Benefit Deficiency”), the Applicable Amount shall
be reduced by an amount equal to the Tax Benefit Deficiency.
     For the purposes of this paragraph 5:

      “Corresponding Tax Benefit” means the amount of any deduction from or
reduction or credit to the amount of Taxes paid or payable by you or on your
behalf in accordance with the laws of the tax jurisdiction applicable to you as
a result of or in connection with the payment to the Corporation of all or any
portion of the Applicable Amount by the Designated Employee;         “Nortel
Company” means, collectively, Nortel Networks Corporation and its direct and
indirect Subsidiaries (as such term is defined by the Plan); and         “Tax”
means any income tax, capital gains tax, statutory pension plan contributions
and/or other social security tax or applicable social security charge levied in
accordance with the laws of the jurisdiction to which you are subject at the
time the Shares are issued upon the exercise of Options (and, where applicable,
at the time of the Effective Date of the Grant of such Options).

6.     The Corporation may require, as a condition of exercise of the Options,
that you: (i) pay any applicable taxes, charges, duties, contributions or
otherwise (hereinafter “taxes”) which are required to be paid by you to any
federal, provincial, state, local, foreign or other taxation authority; (ii) pay
or reimburse any taxes which are required to be withheld and remitted by the
Corporation or any of its subsidiaries; (iii) complete any forms or provide any
additional documents in connection with taxes; and (iv) otherwise comply with
all applicable tax laws; in each case in connection with the Grant of the
Options, the vesting of the Options, the exercise of the Options, and/or the
expiration of the Options, and as may be specified in the Rules and Regulations
or otherwise in accordance with the Plan. The Corporation may also require, as a
condition of exercise of the Options, that all or a portion of the Shares issued
to you upon the exercise of the Options: (i) be withheld, until such time as
payment for any tax withholdings made by the Corporation or any of its
subsidiaries on account of applicable taxes (hereinafter “tax withholdings”) has
been received; and/or (ii) be sold by you or on your behalf to generate proceeds
sufficient to cover tax withholdings, in each case if you do not pay such tax
withholdings within the designated time periods as may be specified in the Rules
and Regulations or otherwise in accordance with the Plan. You further
acknowledge and agree that conditions or restrictions on the transferability of
the Shares issued to you upon the exercise of the Options may be imposed on such
Shares on account of taxes or tax withholdings in connection with the Grant of
the Options, the vesting of the Options, the exercise of the Options, and/or the
expiration of the Options, in each case as may be specified in the Rules and
Regulations or otherwise in accordance with the Plan.
7.     If the Compensation and Human Resources Committee, in its reasonable
discretion, upon consideration of relevant facts and circumstances, concludes
that the Optionee has committed an intentional misconduct as defined by the
Compensation and Human Resources Committee Policy Regarding Recoupment of
Incentive Compensation (the “Recoupment Policy”) relating to forfeiture and/or
recoupment of incentive compensation, including stock options, the Optionee
shall, in accordance with the terms of the Recoupment Policy, automatically
forfeit any grants of Options received under this Instrument of Grant but not
yet exercised, or if exercised, the Optionee shall reimburse the Company the
amount of monetary compensation received by the Optionee as a result of such
exercise of Options, and/or the Company shall be entitled to issue proceedings
to recover damages against the Optionee in respect of any losses incurred.



--------------------------------------------------------------------------------



 



3

8.     The Options are not transferable or assignable and shall only be
exercisable by you or your legal guardian while you are alive. In the event of
your death, the right to exercise shall be governed by the terms of the Plan,
subject to any applicable Rules and Regulations.
9.     This Instrument of Grant: (i) shall be binding upon and inure to the
benefit of any successor of the Corporation; (ii) shall be governed by the laws
of the Province of Ontario, and any applicable laws of Canada; and (iii) may not
be amended except in writing or as otherwise provided in the Plan. In the event
of a conflict between the provisions of this Instrument of Grant and those of
the Plan or the Rules and Regulations, the provisions of the Plan or the Rules
and Regulations, as the case may be, shall govern, except to the extent that the
terms and conditions of the Grant of Options evidenced by this Instrument of
Grant are specifically recorded as a variation from the terms and conditions of
the Plan or the Rules and Regulations, as the case may be.
10.     A copy of the Plan, the Prospectus for the Plan pursuant to Section
10(a) of the U.S. Securities Act of 1933, any amendments to such Prospectus, and
the Rules and Regulations can be found on the Nortel Intranet — Services@Work
site (http://services-canada.ca.nortel.com/livelinksupport/saw), under
People/Compensation/Equity Awards/Plan Documents. The Services@Work site also
contains other general information about the Options. You should check the
Services@Work site frequently since it may be updated from time to time.
     You acknowledge that a copy of the Plan and the Rules and Regulations, if
any, have been delivered to you with this Instrument of Grant.
11.     You acknowledge that: (i) the Plan is discretionary and may be suspended
or terminated by the Corporation at any time; (ii) the Grant of Options does not
create any right to receive future Grants of Options, or benefits in lieu of
Options and the terms and conditions of any future Grants of Options, if any,
will be communicated if and when new Grants of Options are to be made; (iii) the
value of the Options is outside the scope of your employment contract, if any,
and the Grant of Options is not for labour performed; (iv) participation in the
Plan is voluntary; (v) the future value of the Shares is unknown and cannot be
predicted with certainty; (vi) the Options are not part of remuneration for
purposes of any compensation on termination of employment, severance payments,
indemnities or end of service payments or benefits of any nature; (vii) the
vesting of the Options ceases upon termination of employment, whether lawful or
otherwise, except as provided in the Plan, and neither the Corporation nor any
of its subsidiaries is required to compensate you for any financial loss
(including taxes, social security premiums and lost capital gain) as a result of
the expiration of Options or the early exercise thereof on any such termination
of employment; and (viii) the Grant of the Option does not give rise to
additional obligations for any subsidiary which employs you. If, notwithstanding
the foregoing, any contractual or statutory (employment or otherwise) claim is
found to have arisen, then you, by accepting this Instrument of Grant or the
Options, shall, to the extent permitted by applicable law, be deemed irrevocably
to have waived your entitlement to pursue such claim.
12.     The various provisions and sub-provisions of this Instrument of Grant
are severable and if any provision or identifiable part thereof is held to be
unenforceable by any court of competent jurisdiction then such unenforceability
shall not affect the enforceability of the remaining provisions or identifiable
parts thereof in this Instrument of Grant, the Plan, the Rules and Regulations,
or any documents related to the Plan.
13.     Nortel and its third party service providers may need to collect and use
information about employees for the purpose of the grant and/or exercise of
Options, administering the Plan, and to comply with tax, reporting and
disclosure obligations under applicable laws and regulations. Such information
may be communicated to any person deemed necessary for the administration of the
Plan, even if it requires such information to be transferred or communicated to
persons based outside your country of employment. Such information is from time
to time transferred between companies within the group and to such third party
service providers, to achieve these objectives. Nortel and its third party
service providers will hold your “Plan participation file” at any location
deemed necessary, on the understanding that you will be given access without
constraint at reasonable intervals and without excessive delay or expense to
examine and correct such information. By accepting the Instrument of Grant or
the Options, you are affirming your consent to the collection, processing,
storage, disclosure and transfer of your personal information for these
purposes.
14.     By accepting this Instrument of Grant or the Options, you expressly
consent that the Plan, the Rules and Regulations, the Prospectus for the Plan
and any other document relating thereto, including this Instrument of Grant and
the information about the Grant available through the Nortel Intranet — WebStock
site, be drawn up and/or available in English only. Par votre acceptation de la
présente Entente ou des Options, vous consentez expressément à ce que le Régime,
les règlements et le prospectus relatifs au Régime et tout autre document
connexe, y compris la présente Entente et l’information concernant vos options
disponible à la page « WebStock » de l’intranet de Nortel soient rédigés et/ou
disponibles en anglais seulement.
15.     By accepting this Instrument of Grant or the Options, you
(i) acknowledge and confirm that you have read and understood the Plan, the
Rules and Regulations, this Instrument of Grant and all information about the
Grant available on WebStock Option Summary, and that you have had an opportunity
to seek separate fiscal, legal and taxation advice in relation thereto; and
(ii) agree to be bound by the terms and conditions stated in this Instrument of
Grant, including without limitation the terms and conditions of the Plan and the
Rules and Regulations incorporated by reference herein.
If you accept the terms and conditions of this Grant of Options as described in
this Instrument of Grant, please confirm your acceptance by signing where
indicated below and returning it to Nortel Global Equity Award Services at the
address indicated below.
Signature of Optionee:                                                    



--------------------------------------------------------------------------------



 



4

Global Equity Award Services
Nortel Networks Corporation
195 The West Mall
Dept. C01G, MS T0504001
Toronto, Ontario, Canada M9C 5K1



--------------------------------------------------------------------------------



 



NORTEL NETWORKS CORPORATION — STOCK OPTIONS
INSTRUMENT OF GRANT
«COUNTRY»

     
NAME OF OPTIONEE:
  «NAME» («GID»)
 
   
EFFECTIVE DATE:
  «GRANT_DATE»
 
   
NUMBER OF OPTIONS:
  «GRANTED»
 
   
SUBSCRIPTION PRICE:
  «PRICE» (USD)
 
   
EXPIRATION DATE:
  «EXPIRY_DATE»
 
   
VESTING SCHEDULE:
  «VESTING» - «Vest_Desc»
 
   
VESTING START DATE:
   
 
   
PLAN:
  Nortel «PLAN» Plan

This instrument (hereinafter the “Instrument of Grant”) evidences a Grant to you
of the number of Options indicated above, on the Effective Date indicated above,
pursuant to the Nortel 2005 Stock Incentive Plan, As Amended and Restated and as
may be further amended from time to time (the “Plan”). Each Option covered by
this Instrument of Grant generally entitles you to purchase one common share (a
“Share”) of Nortel Networks Corporation (the “Corporation”), at the Subscription
Price per Share indicated above, no later than the Expiration Date indicated
above, or such earlier date as may be applicable pursuant to the provisions of
the Plan. Capitalized terms not otherwise defined in this Instrument of Grant
have the meanings set forth in the Plan.
1.     All Options covered by this Instrument of Grant are subject to the terms
and conditions stated in the Plan, except as specifically or additionally
provided in this Instrument of Grant and/or in any rules, regulations,
determinations or interpretations prescribed and/or made by the Committee (or
its delegates) under the power and authority granted under the Plan (the “Rules
and Regulations”), and all of the provisions of the Plan and the Rules and
Regulations are incorporated by reference as if expressly restated herein.
Different Rules and Regulations may apply to you and/or the Options covered by
this Instrument of Grant depending on your country work location, residency or
payroll, whether on the Effective Date of the Grant of Options, on the date of
exercise of the Options, or otherwise. Accordingly, you should review the Plan
and the Rules and Regulations from time to time, which are available as
indicated below, in conjunction with this Instrument of Grant.
2.     The Options covered by this Instrument of Grant are U.S. Options, so the
Subscription Price and all other amounts to be calculated in accordance with the
provisions of the Plan for purposes of this Grant of Options shall be calculated
and stated in U.S. dollars. The Options are Non-Qualified Stock Options for the
purposes of the Plan. Such designation is only relevant in determining the U.S.
federal income tax consequences, if any, applicable to the Options, and has no
bearing on the tax treatment applicable to Options in countries outside of the
United States. Optionees are urged to seek their own tax advice to assess the
tax status of such Options.
3.     You will have the right to exercise the Options after they have vested in
such amounts and on such dates in accordance with the vesting schedule indicated
above, provided that you have been in the continuous employment of the
Corporation or any of its subsidiaries or affiliated entities from the Effective
Date. The exact amounts and dates for vesting are specified in your Grant
information available through the Nortel Intranet — WebStock site
(https://webstock.us.nortel.com:49701/webstock/docs/default.html), “Personal
Summary of Stock Options” web page, or such other web site or through such other
means as may be specified by the Corporation from time to time.
4.     Options may be exercised: (i) by irrevocable notice of exercise in
writing, executed and delivered by the Optionee to the Nortel Global Equity
Award Services Department (at 195 The West Mall, Toronto, Ontario, Canada M9C
5K1, or such other address as may be in effect from time to time); and/or
(ii) through such Internet-based or on-line system or such telephonic or voice
recognition system (whether provided by the Corporation or any third party on
behalf of the Corporation); in each case, in such form or manner as may be
specified from time to time by the Corporation on the Nortel Intranet —
Services@Work site (http://services-canada.ca.nortel.com/livelinksupport/saw),
under People/Compensation/Equity Awards/Stock Options/Exercise Process, or
otherwise in accordance with the Plan. The date of exercise of the Options shall
be the date on which the notice of exercise, accompanied by payment of the
Subscription Price and any other required documentation as provided in the Plan
or the Rules and Regulations, is received by the Corporation, in such form or
manner as may be specified from time to time by the Corporation.
5.     The terms and conditions in this paragraph apply to you only if one or
both of the following apply: (i) you are a “Reporting Insider” for the purpose
of Corporate Procedure No. 320.28 — Use of Undisclosed Material Information on
the Effective Date indicated above; or (ii) the

 



--------------------------------------------------------------------------------



 



2

number of Options evidenced by this Instrument of Grant is equal to or in excess
of 1,500 Options. In consideration of the Grant of Options, in the event that
you exercise all or any part of the Options at any time subsequent to the date
which is twelve (12) months prior to the date of termination of your employment
(whether wrongful or for any other reason) (the “Applicable Period”), and:

(i)   while employed or during the period of twelve (12) months following the
termination of your employment (whether wrongful or for any other reason), you
accept employment with an employer, or accept an engagement to supply services,
directly or indirectly, to a third party, that is in competition with any Nortel
Company;   (ii)   you fail to comply with or otherwise breach the terms or
conditions of any confidentiality agreement or non-disclosure agreement with any
Nortel Company;   (iii)   while employed or during the period of twelve
(12) months following termination of your employment (whether wrongful or for
any other reason), you, on your own behalf or on any other’s behalf, directly or
indirectly recruit, induce or solicit, or attempt to recruit, induce or solicit,
any current employee or other individual who is/or was supplying services to any
Nortel Company, to terminate their employment or contractual arrangements with
any Nortel Company; or   (iv)   while employed or during the period of twelve
(12) months following termination of your employment (whether wrongful or for
any other reason), you, on your own behalf or on any other’s behalf, solicit,
divert or take away, or attempt to divert or take away the business of any of
the customers or accounts, or prospective customers or accounts, of any Nortel
Company or any of its distributors, representatives or vendors, which you have
had contact or communication with while employed at any Nortel Company;

you agree that you will, if required by the Corporation in its sole discretion,
pay to the Corporation within ten (10) days of written demand for payment from
the Corporation an amount equal to the amount of the excess of the Market Value,
on the date of exercise of the Options, of the Shares purchased as a result of
the exercise of the Options over the Subscription Price for the Shares covered
by the Options (the “Applicable Amount”).
     Provided you are not entitled to any Corresponding Tax Benefit, the
Applicable Amount shall be reduced by the amount of Tax paid by you or on your
behalf (or required to be paid by you or on your behalf as of a future Tax due
date) in respect of the issuance of Shares upon the exercise of options during
the Applicable Period (and, where applicable, in respect of the Grant of such
Options).
     If you are entitled to a Corresponding Tax Benefit which is equal to or
less than the amount of Tax paid by you or on your behalf (or required to be
paid by you or on your behalf as of a future Tax due date) in respect of the
issuance of Shares upon the exercise of options during the Applicable Period
(such difference between the Corresponding Tax Benefit and Tax, if any, is
referred to herein as the “Tax Benefit Deficiency”), the Applicable Amount shall
be reduced by an amount equal to the Tax Benefit Deficiency.
     For the purposes of this paragraph 5:

      “Corresponding Tax Benefit” means the amount of any deduction from or
reduction or credit to the amount of Taxes paid or payable by you or on your
behalf in accordance with the laws of the tax jurisdiction applicable to you as
a result of or in connection with the payment to the Corporation of all or any
portion of the Applicable Amount by the Designated Employee;         “Nortel
Company” means, collectively, Nortel Networks Corporation and its direct and
indirect Subsidiaries (as such term is defined by the Plan); and         “Tax”
means any income tax, capital gains tax, statutory pension plan contributions
and/or other social security tax or applicable social security charge levied in
accordance with the laws of the jurisdiction to which you are subject at the
time the Shares are issued upon the exercise of Options (and, where applicable,
at the time of the Effective Date of the Grant of such Options).

6.     The Corporation may require, as a condition of exercise of the Options,
that you: (i) pay any applicable taxes, charges, duties, contributions or
otherwise (hereinafter “taxes”) which are required to be paid by you to any
federal, provincial, state, local, foreign or other taxation authority; (ii) pay
or reimburse any taxes which are required to be withheld and remitted by the
Corporation or any of its subsidiaries; (iii) complete any forms or provide any
additional documents in connection with taxes; and (iv) otherwise comply with
all applicable tax laws; in each case in connection with the Grant of the
Options, the vesting of the Options, the exercise of the Options, and/or the
expiration of the Options, and as may be specified in the Rules and Regulations
or otherwise in accordance with the Plan. The Corporation may also require, as a
condition of exercise of the Options, that all or a portion of the Shares issued
to you upon the exercise of the Options: (i) be withheld, until such time as
payment for any tax withholdings made by the Corporation or any of its
subsidiaries on account of applicable taxes (hereinafter “tax withholdings”) has
been received; and/or (ii) be sold by you or on your behalf to generate proceeds
sufficient to cover tax withholdings, in each case if you do not pay such tax
withholdings within the designated time periods as may be specified in the Rules
and Regulations or otherwise in accordance with the Plan. You further
acknowledge and agree that conditions or restrictions on the transferability of
the Shares issued to you upon the exercise of the Options may be imposed on such
Shares on account of taxes or tax withholdings in connection with the Grant of
the Options, the vesting of the Options, the exercise of the Options, and/or the
expiration of the Options, in each case as may be specified in the Rules and
Regulations or otherwise in accordance with the Plan.
7.     If the Compensation and Human Resources Committee, in its reasonable
discretion, upon consideration of relevant facts and circumstances, concludes
that the Optionee has committed an intentional misconduct as defined by the
Compensation and Human Resources Committee Policy Regarding Recoupment of
Incentive Compensation (the “Recoupment Policy”) relating to forfeiture and/or
recoupment of incentive compensation, including stock options, the Optionee
shall, in accordance with the terms of the Recoupment Policy, automatically
forfeit any grants of Options received under this Instrument of Grant but not
yet exercised, or if exercised, the Optionee shall reimburse the Company the
amount of monetary compensation received by the Optionee as a result of such
exercise of Options, and/or the Company shall be entitled to issue proceedings
to recover damages against the Optionee in respect of any losses incurred.



--------------------------------------------------------------------------------



 



3

8.     The Options are not transferable or assignable and shall only be
exercisable by you or your legal guardian while you are alive. In the event of
your death, the right to exercise shall be governed by the terms of the Plan,
subject to any applicable Rules and Regulations.
9.     This Instrument of Grant: (i) shall be binding upon and inure to the
benefit of any successor of the Corporation; (ii) shall be governed by the laws
of the Province of Ontario, and any applicable laws of Canada; and (iii) may not
be amended except in writing or as otherwise provided in the Plan. In the event
of a conflict between the provisions of this Instrument of Grant and those of
the Plan or the Rules and Regulations, the provisions of the Plan or the Rules
and Regulations, as the case may be, shall govern, except to the extent that the
terms and conditions of the Grant of Options evidenced by this Instrument of
Grant are specifically recorded as a variation from the terms and conditions of
the Plan or the Rules and Regulations, as the case may be.
10.     A copy of the Plan, the Prospectus for the Plan pursuant to Section
10(a) of the U.S. Securities Act of 1933, any amendments to such Prospectus, and
the Rules and Regulations can be found on the Nortel Intranet — Services@Work
site (http://services-canada.ca.nortel.com/livelinksupport/saw), under
People/Compensation/Equity Awards/Plan Documents. The Services@Work site also
contains other general information about the Options. You should check the
Services@Work site frequently since it may be updated from time to time.
     You acknowledge that a copy of the Plan and the Rules and Regulations, if
any, have been delivered to you with this Instrument of Grant.
11.     You acknowledge that: (i) the Plan is discretionary and may be suspended
or terminated by the Corporation at any time; (ii) the Grant of Options does not
create any right to receive future Grants of Options, or benefits in lieu of
Options and the terms and conditions of any future Grants of Options, if any,
will be communicated if and when new Grants of Options are to be made; (iii) the
value of the Options is outside the scope of your employment contract, if any,
and the Grant of Options is not for labour performed; (iv) participation in the
Plan is voluntary; (v) the future value of the Shares is unknown and cannot be
predicted with certainty; (vi) the Options are not part of remuneration for
purposes of any compensation on termination of employment, severance payments,
indemnities or end of service payments or benefits of any nature; (vii) the
vesting of the Options ceases upon termination of employment, whether lawful or
otherwise, except as provided in the Plan, and neither the Corporation nor any
of its subsidiaries is required to compensate you for any financial loss
(including taxes, social security premiums and lost capital gain) as a result of
the expiration of Options or the early exercise thereof on any such termination
of employment; and (viii) the Grant of the Option does not give rise to
additional obligations for any subsidiary which employs you. If, notwithstanding
the foregoing, any contractual or statutory (employment or otherwise) claim is
found to have arisen, then you, by accepting this Instrument of Grant or the
Options, shall, to the extent permitted by applicable law, be deemed irrevocably
to have waived your entitlement to pursue such claim.
12.     The various provisions and sub-provisions of this Instrument of Grant
are severable and if any provision or identifiable part thereof is held to be
unenforceable by any court of competent jurisdiction then such unenforceability
shall not affect the enforceability of the remaining provisions or identifiable
parts thereof in this Instrument of Grant, the Plan, the Rules and Regulations,
or any documents related to the Plan.
13.     Nortel and its third party service providers may need to collect and use
information about employees for the purpose of the grant and/or exercise of
Options, administering the Plan, and to comply with tax, reporting and
disclosure obligations under applicable laws and regulations. Such information
may be communicated to any person deemed necessary for the administration of the
Plan, even if it requires such information to be transferred or communicated to
persons based outside your country of employment. Such information is from time
to time transferred between companies within the group and to such third party
service providers, to achieve these objectives. Nortel and its third party
service providers will hold your “Plan participation file” at any location
deemed necessary, on the understanding that you will be given access without
constraint at reasonable intervals and without excessive delay or expense to
examine and correct such information. By accepting the Instrument of Grant or
the Options, you are affirming your consent to the collection, processing,
storage, disclosure and transfer of your personal information for these
purposes.
14.     By accepting this Instrument of Grant or the Options, you expressly
consent that the Plan, the Rules and Regulations, the Prospectus for the Plan
and any other document relating thereto, including this Instrument of Grant and
the information about the Grant available through the Nortel Intranet — WebStock
site, be drawn up and/or available in English only. Par votre acceptation de la
présente Entente ou des Options, vous consentez expressément à ce que le Régime,
les règlements et le prospectus relatifs au Régime et tout autre document
connexe, y compris la présente Entente et l’information concernant vos options
disponible à la page « WebStock » de l’intranet de Nortel soient rédigés et/ou
disponibles en anglais seulement.
15.     By accepting this Instrument of Grant or the Options, you
(i) acknowledge and confirm that you have read and understood the Plan, the
Rules and Regulations, this Instrument of Grant and all information about the
Grant available on WebStock Option Summary, and that you have had an opportunity
to seek separate fiscal, legal and taxation advice in relation thereto; and
(ii) agree to be bound by the terms and conditions stated in this Instrument of
Grant, including without limitation the terms and conditions of the Plan and the
Rules and Regulations incorporated by reference herein.



--------------------------------------------------------------------------------



 



NORTEL NETWORKS CORPORATION — STOCK OPTIONS
INSTRUMENT OF GRANT
«COUNTRY»

     
NAME OF OPTIONEE:
  «NAME» («GID»)
 
   
EFFECTIVE DATE:
  «GRANT_DATE»
 
   
NUMBER OF OPTIONS:
  «GRANTED»
 
   
SUBSCRIPTION PRICE:
  «PRICE» (CDN)
 
   
EXPIRATION DATE:
  «EXPIRY_DATE»
 
   
VESTING SCHEDULE:
  «VESTING» - «Vest_Desc»
 
   
VESTING START DATE:
   
 
   
PLAN:
  Nortel «PLAN» Plan

This instrument (hereinafter the “Instrument of Grant”) evidences a Grant to you
of the number of Options indicated above, on the Effective Date indicated above,
pursuant to the Nortel 2005 Stock Incentive Plan, As Amended and Restated and as
may be further amended from time to time (the “Plan”). Each Option covered by
this Instrument of Grant generally entitles you to purchase one common share (a
“Share”) of Nortel Networks Corporation (the “Corporation”), at the Subscription
Price per Share indicated above, no later than the Expiration Date indicated
above, or such earlier date as may be applicable pursuant to the provisions of
the Plan. Capitalized terms not otherwise defined in this Instrument of Grant
have the meanings set forth in the Plan.
1.     All Options covered by this Instrument of Grant are subject to the terms
and conditions stated in the Plan, except as specifically or additionally
provided in this Instrument of Grant and/or in any rules, regulations,
determinations or interpretations prescribed and/or made by the Committee (or
its delegates) under the power and authority granted under the Plan (the “Rules
and Regulations”), and all of the provisions of the Plan and the Rules and
Regulations are incorporated by reference as if expressly restated herein.
Different Rules and Regulations may apply to you and/or the Options covered by
this Instrument of Grant depending on your country work location, residency or
payroll, whether on the Effective Date of the Grant of Options, on the date of
exercise of the Options, or otherwise. Accordingly, you should review the Plan
and the Rules and Regulations from time to time, which are available as
indicated below, in conjunction with this Instrument of Grant.
2.     The Options covered by this Instrument of Grant are Canadian Options, so
the Subscription Price and all other amounts to be calculated in accordance with
the provisions of the Plan for purposes of this Grant of Options shall be
calculated and stated in Canadian dollars.
3.     You will have the right to exercise the Options after they have vested in
such amounts and on such dates in accordance with the vesting schedule indicated
above, provided that you have been in the continuous employment of the
Corporation or any of its subsidiaries or affiliated entities from the Effective
Date. The exact amounts and dates for vesting are specified in your Grant
information available through the Nortel Intranet — WebStock site
(https://webstock.us.nortel.com:49701/webstock/docs/default.html), “Personal
Summary of Stock Options” web page, or such other web site or through such other
means as may be specified by the Corporation from time to time.
4.     Options may be exercised: (i) by irrevocable notice of exercise in
writing, executed and delivered by the Optionee to the Nortel Global Equity
Award Services Department (at 195 The West Mall, Toronto, Ontario, Canada M9C
5K1, or such other address as may be in effect from time to time); and/or
(ii) through such Internet-based or on-line system or such telephonic or voice
recognition system (whether provided by the Corporation or any third party on
behalf of the Corporation); in each case, in such form or manner as may be
specified from time to time by the Corporation on the Nortel Intranet —
Services@Work site (http://services-canada.ca.nortel.com/livelinksupport/saw),
under People/Compensation/Equity Awards/Stock Options/Exercise Process, or
otherwise in accordance with the Plan. The date of exercise of the Options shall
be the date on which the notice of exercise, accompanied by payment of the
Subscription Price and any other required documentation as provided in the Plan
or the Rules and Regulations, is received by the Corporation, in such form or
manner as may be specified from time to time by the Corporation.
5.     The terms and conditions in this paragraph apply to you only if one or
both of the following apply: (i) you are a “Reporting Insider” for the purpose
of Corporate Procedure No. 320.28 — Use of Undisclosed Material Information on
the Effective Date indicated above; or (ii) the number of Options evidenced by
this Instrument of Grant is equal to or in excess of 1,500 Options. In
consideration of the Grant of Options, in the event that you exercise all or any
part of the Options at any time subsequent to the date which is twelve
(12) months prior to the date of termination of your employment (whether
wrongful or for any other reason) (the “Applicable Period”), and:

 



--------------------------------------------------------------------------------



 



2

(i)   while employed or during the period of twelve (12) months following the
termination of your employment (whether wrongful or for any other reason), you
accept employment with an employer, or accept an engagement to supply services,
directly or indirectly, to a third party, that is in competition with any Nortel
Company;   (ii)   you fail to comply with or otherwise breach the terms or
conditions of any confidentiality agreement or non-disclosure agreement with any
Nortel Company;   (iii)   while employed or during the period of twelve
(12) months following termination of your employment (whether wrongful or for
any other reason), you, on your own behalf or on any other’s behalf, directly or
indirectly recruit, induce or solicit, or attempt to recruit, induce or solicit,
any current employee or other individual who is/or was supplying services to any
Nortel Company, to terminate their employment or contractual arrangements with
any Nortel Company; or   (iv)   while employed or during the period of twelve
(12) months following termination of your employment (whether wrongful or for
any other reason), you, on your own behalf or on any other’s behalf, solicit,
divert or take away, or attempt to divert or take away the business of any of
the customers or accounts, or prospective customers or accounts, of any Nortel
Company or any of its distributors, representatives or vendors, which you have
had contact or communication with while employed at any Nortel Company;

you agree that you will, if required by the Corporation in its sole discretion,
pay to the Corporation within ten (10) days of written demand for payment from
the Corporation an amount equal to the amount of the excess of the Market Value,
on the date of exercise of the Options, of the Shares purchased as a result of
the exercise of the Options over the Subscription Price for the Shares covered
by the Options (the “Applicable Amount”).
     Provided you are not entitled to any Corresponding Tax Benefit, the
Applicable Amount shall be reduced by the amount of Tax paid by you or on your
behalf (or required to be paid by you or on your behalf as of a future Tax due
date) in respect of the issuance of Shares upon the exercise of options during
the Applicable Period (and, where applicable, in respect of the Grant of such
Options).
     If you are entitled to a Corresponding Tax Benefit which is equal to or
less than the amount of Tax paid by you or on your behalf (or required to be
paid by you or on your behalf as of a future Tax due date) in respect of the
issuance of Shares upon the exercise of options during the Applicable Period
(such difference between the Corresponding Tax Benefit and Tax, if any, is
referred to herein as the “Tax Benefit Deficiency”), the Applicable Amount shall
be reduced by an amount equal to the Tax Benefit Deficiency.
     For the purposes of this paragraph 5:

      “Corresponding Tax Benefit” means the amount of any deduction from or
reduction or credit to the amount of Taxes paid or payable by you or on your
behalf in accordance with the laws of the tax jurisdiction applicable to you as
a result of or in connection with the payment to the Corporation of all or any
portion of the Applicable Amount by the Designated Employee;         “Nortel
Company” means, collectively, Nortel Networks Corporation and its direct and
indirect Subsidiaries (as such term is defined by the Plan); and         “Tax”
means any income tax, capital gains tax, statutory pension plan contributions
and/or other social security tax or applicable social security charge levied in
accordance with the laws of the jurisdiction to which you are subject at the
time the Shares are issued upon the exercise of Options (and, where applicable,
at the time of the Effective Date of the Grant of such Options).

6.     The Corporation may require, as a condition of exercise of the Options,
that you: (i) pay any applicable taxes, charges, duties, contributions or
otherwise (hereinafter “taxes”) which are required to be paid by you to any
federal, provincial, state, local, foreign or other taxation authority; (ii) pay
or reimburse any taxes which are required to be withheld and remitted by the
Corporation or any of its subsidiaries; (iii) complete any forms or provide any
additional documents in connection with taxes; and (iv) otherwise comply with
all applicable tax laws; in each case in connection with the Grant of the
Options, the vesting of the Options, the exercise of the Options, and/or the
expiration of the Options, and as may be specified in the Rules and Regulations
or otherwise in accordance with the Plan. The Corporation may also require, as a
condition of exercise of the Options, that all or a portion of the Shares issued
to you upon the exercise of the Options: (i) be withheld, until such time as
payment for any tax withholdings made by the Corporation or any of its
subsidiaries on account of applicable taxes (hereinafter “tax withholdings”) has
been received; and/or (ii) be sold by you or on your behalf to generate proceeds
sufficient to cover tax withholdings, in each case if you do not pay such tax
withholdings within the designated time periods as may be specified in the Rules
and Regulations or otherwise in accordance with the Plan. You further
acknowledge and agree that conditions or restrictions on the transferability of
the Shares issued to you upon the exercise of the Options may be imposed on such
Shares on account of taxes or tax withholdings in connection with the Grant of
the Options, the vesting of the Options, the exercise of the Options, and/or the
expiration of the Options, in each case as may be specified in the Rules and
Regulations or otherwise in accordance with the Plan.
7.     If the Compensation and Human Resources Committee, in its reasonable
discretion, upon consideration of relevant facts and circumstances, concludes
that the Optionee has committed an intentional misconduct as defined by the
Compensation and Human Resources Committee Policy Regarding Recoupment of
Incentive Compensation (the “Recoupment Policy”) relating to forfeiture and/or
recoupment of incentive compensation, including stock options, the Optionee
shall, in accordance with the terms of the Recoupment Policy, automatically
forfeit any grants of Options received under this Instrument of Grant but not
yet exercised, or if exercised, the Optionee shall reimburse the Company the
amount of monetary compensation received by the Optionee as a result of such
exercise of Options, and/or the Company shall be entitled to issue proceedings
to recover damages against the Optionee in respect of any losses incurred.



--------------------------------------------------------------------------------



 



3

8.     The Options are not transferable or assignable and shall only be
exercisable by you or your legal guardian while you are alive. In the event of
your death, the right to exercise shall be governed by the terms of the Plan,
subject to any applicable Rules and Regulations.
9.     This Instrument of Grant: (i) shall be binding upon and inure to the
benefit of any successor of the Corporation; (ii) shall be governed by the laws
of the Province of Ontario, and any applicable laws of Canada; and (iii) may not
be amended except in writing or as otherwise provided in the Plan. In the event
of a conflict between the provisions of this Instrument of Grant and those of
the Plan or the Rules and Regulations, the provisions of the Plan or the Rules
and Regulations, as the case may be, shall govern, except to the extent that the
terms and conditions of the Grant of Options evidenced by this Instrument of
Grant are specifically recorded as a variation from the terms and conditions of
the Plan or the Rules and Regulations, as the case may be.
10.     A copy of the Plan, the Prospectus for the Plan pursuant to Section
10(a) of the U.S. Securities Act of 1933, any amendments to such Prospectus, and
the Rules and Regulations can be found on the Nortel Intranet — Services@Work
site (http://services-canada.ca.nortel.com/livelinksupport/saw), under
People/Compensation/Equity Awards/Plan Documents. The Services@Work site also
contains other general information about the Options. You should check the
Services@Work site frequently since it may be updated from time to time.
     You acknowledge that a copy of the Plan and the Rules and Regulations, if
any, have been delivered to you with this Instrument of Grant.
11.     You acknowledge that: (i) the Plan is discretionary and may be suspended
or terminated by the Corporation at any time; (ii) the Grant of Options does not
create any right to receive future Grants of Options, or benefits in lieu of
Options and the terms and conditions of any future Grants of Options, if any,
will be communicated if and when new Grants of Options are to be made; (iii) the
value of the Options is outside the scope of your employment contract, if any,
and the Grant of Options is not for labour performed; (iv) participation in the
Plan is voluntary; (v) the future value of the Shares is unknown and cannot be
predicted with certainty; (vi) the Options are not part of remuneration for
purposes of any compensation on termination of employment, severance payments,
indemnities or end of service payments or benefits of any nature; (vii) the
vesting of the Options ceases upon termination of employment, whether lawful or
otherwise, except as provided in the Plan, and neither the Corporation nor any
of its subsidiaries is required to compensate you for any financial loss
(including taxes, social security premiums and lost capital gain) as a result of
the expiration of Options or the early exercise thereof on any such termination
of employment; and (viii) the Grant of the Option does not give rise to
additional obligations for any subsidiary which employs you. If, notwithstanding
the foregoing, any contractual or statutory (employment or otherwise) claim is
found to have arisen, then you, by accepting this Instrument of Grant or the
Options, shall, to the extent permitted by applicable law, be deemed irrevocably
to have waived your entitlement to pursue such claim.
12.     The various provisions and sub-provisions of this Instrument of Grant
are severable and if any provision or identifiable part thereof is held to be
unenforceable by any court of competent jurisdiction then such unenforceability
shall not affect the enforceability of the remaining provisions or identifiable
parts thereof in this Instrument of Grant, the Plan, the Rules and Regulations,
or any documents related to the Plan.
13.     Nortel and its third party service providers may need to collect and use
information about employees for the purpose of the grant and/or exercise of
Options, administering the Plan, and to comply with tax, reporting and
disclosure obligations under applicable laws and regulations. Such information
may be communicated to any person deemed necessary for the administration of the
Plan, even if it requires such information to be transferred or communicated to
persons based outside your country of employment. Such information is from time
to time transferred between companies within the group and to such third party
service providers, to achieve these objectives. Nortel and its third party
service providers will hold your “Plan participation file” at any location
deemed necessary, on the understanding that you will be given access without
constraint at reasonable intervals and without excessive delay or expense to
examine and correct such information. By accepting the Instrument of Grant or
the Options, you are affirming your consent to the collection, processing,
storage, disclosure and transfer of your personal information for these
purposes.
14.     By accepting this Instrument of Grant or the Options, you expressly
consent that the Plan, the Rules and Regulations, the Prospectus for the Plan
and any other document relating thereto, including this Instrument of Grant and
the information about the Grant available through the Nortel Intranet — WebStock
site, be drawn up and/or available in English only. Par votre acceptation de la
présente Entente ou des Options, vous consentez expressément à ce que le Régime,
les règlements et le prospectus relatifs au Régime et tout autre document
connexe, y compris la présente Entente et l’information concernant vos options
disponible à la page « WebStock » de l’intranet de Nortel soient rédigés et/ou
disponibles en anglais seulement.
15.     By accepting this Instrument of Grant or the Options, you
(i) acknowledge and confirm that you have read and understood the Plan, the
Rules and Regulations, this Instrument of Grant and all information about the
Grant available on WebStock Option Summary, and that you have had an opportunity
to seek separate fiscal, legal and taxation advice in relation thereto; and
(ii) agree to be bound by the terms and conditions stated in this Instrument of
Grant, including without limitation the terms and conditions of the Plan and the
Rules and Regulations incorporated by reference herein.



--------------------------------------------------------------------------------



 



NORTEL NETWORKS CORPORATION — STOCK OPTIONS
INSTRUMENT OF GRANT — BELGIUM
«COUNTRY»

     
NAME OF OPTIONEE:
  «NAME» («GID»)
 
   
EFFECTIVE DATE:
  «GRANT_DATE»
 
   
NUMBER OF OPTIONS:
  «GRANTED»
 
   
SUBSCRIPTION PRICE:
  «PRICE» (USD)
 
   
EXPIRATION DATE:
  «EXPIRY_DATE»
 
   
VESTING SCHEDULE:
  «VESTING» - «Vest_Desc»
 
   
VESTING START DATE:
   
 
   
PLAN:
  Nortel «PLAN» Plan

This instrument (hereinafter the “Instrument of Grant”) evidences a Grant to you
of the number of Options indicated above, on the Effective Date indicated above,
pursuant to the Nortel 2005 Stock Incentive Plan, As Amended and Restated and as
may be further amended from time to time (the “Plan”). Each Option covered by
this Instrument of Grant generally entitles you to purchase one common share (a
“Share”) of Nortel Networks Corporation (the “Corporation”), at the Subscription
Price per Share indicated above, no later than the Expiration Date indicated
above, or such earlier date as may be applicable pursuant to the provisions of
the Plan. Capitalized terms not otherwise defined in this Instrument of Grant
have the meanings set forth in the Plan.
1.     All Options covered by this Instrument of Grant are subject to the terms
and conditions stated in the Plan, except as specifically or additionally
provided in this Instrument of Grant and/or in any rules, regulations,
determinations or interpretations prescribed and/or made by the Committee (or
its delegates) under the power and authority granted under the Plan (the “Rules
and Regulations”), and all of the provisions of the Plan and the Rules and
Regulations are incorporated by reference as if expressly restated herein.
Different Rules and Regulations may apply to you and/or the Options covered by
this Instrument of Grant depending on your country work location, residency or
payroll, whether on the Effective Date of the Grant of Options, on the date of
exercise of the Options, or otherwise. Accordingly, you should review the Plan
and the Rules and Regulations from time to time, which are available as
indicated below, in conjunction with this Instrument of Grant.
2.     The Options covered by this Instrument of Grant are U.S. Options, so the
Subscription Price and all other amounts to be calculated in accordance with the
provisions of the Plan for purposes of this Grant of Options shall be calculated
and stated in U.S. dollars. The Options are Non-Qualified Stock Options for the
purposes of the Plan. Such designation is only relevant in determining the U.S.
federal income tax consequences, if any, applicable to the Options, and has no
bearing on the tax treatment applicable to Options in countries outside of the
United States. Optionees are urged to seek their own tax advice to assess the
tax status of such Options.
3.     You will have the right to exercise the Options after they have vested in
such amounts and on such dates in accordance with the vesting schedule indicated
above, provided that you have been in the continuous employment of the
Corporation or any of its subsidiaries or affiliated entities from the Effective
Date. The exact amounts and dates for vesting are specified in your Grant
information available through the Nortel Intranet — WebStock site
(https://webstock.us.nortel.com:49701/webstock/docs/default.html), “Personal
Summary of Stock Options” web page, or such other web site or through such other
means as may be specified by the Corporation from time to time.
4.     Options may be exercised: (i) by irrevocable notice of exercise in
writing, executed and delivered by the Optionee to the Nortel Global Equity
Award Services Department (at 195 The West Mall, Toronto, Ontario, Canada M9C
5K1, or such other address as may be in effect from time to time); and/or
(ii) through such Internet-based or on-line system or such telephonic or voice
recognition system (whether provided by the Corporation or any third party on
behalf of the Corporation); in each case, in such form or manner as may be
specified from time to time by the Corporation on the Nortel Intranet —
Services@Work site (http://services-canada.ca.nortel.com/livelinksupport/saw),
under People/Compensation/Equity Awards/Stock Options/Exercise Process, or
otherwise in accordance with the Plan. The date of exercise of the Options shall
be the date on which the notice of exercise, accompanied by payment of the
Subscription Price and any other required documentation as provided in the Plan
or the Rules and Regulations, is received by the Corporation, in such form or
manner as may be specified from time to time by the Corporation.
5.     The terms and conditions in this paragraph apply to you only if one or
both of the following apply: (i) you are a “Reporting Insider” for the purpose
of Corporate Procedure No. 320.28 — Use of Undisclosed Material Information on
the Effective Date indicated above; or (ii) the

 



--------------------------------------------------------------------------------



 



2

number of Options evidenced by this Instrument of Grant is equal to or in excess
of 1,500 Options. In consideration of the Grant of Options, in the event that
you exercise all or any part of the Options at any time subsequent to the date
which is twelve (12) months prior to the date of termination of your employment
(whether wrongful or for any other reason) (the “Applicable Period”), and:

(i)   while employed or during the period of twelve (12) months following the
termination of your employment (whether wrongful or for any other reason), you
accept employment with an employer, or accept an engagement to supply services,
directly or indirectly, to a third party, that is in competition with any Nortel
Company;   (ii)   you fail to comply with or otherwise breach the terms or
conditions of any confidentiality agreement or non-disclosure agreement with any
Nortel Company;   (iii)   while employed or during the period of twelve
(12) months following termination of your employment (whether wrongful or for
any other reason), you, on your own behalf or on any other’s behalf, directly or
indirectly recruit, induce or solicit, or attempt to recruit, induce or solicit,
any current employee or other individual who is/or was supplying services to any
Nortel Company, to terminate their employment or contractual arrangements with
any Nortel Company; or   (iv)   while employed or during the period of twelve
(12) months following termination of your employment (whether wrongful or for
any other reason), you, on your own behalf or on any other’s behalf, solicit,
divert or take away, or attempt to divert or take away the business of any of
the customers or accounts, or prospective customers or accounts, of any Nortel
Company or any of its distributors, representatives or vendors, which you have
had contact or communication with while employed at any Nortel Company;

you agree that you will, if required by the Corporation in its sole discretion,
pay to the Corporation within ten (10) days of written demand for payment from
the Corporation an amount equal to the amount of the excess of the Market Value,
on the date of exercise of the Options, of the Shares purchased as a result of
the exercise of the Options over the Subscription Price for the Shares covered
by the Options (the “Applicable Amount”).
     Provided you are not entitled to any Corresponding Tax Benefit, the
Applicable Amount shall be reduced by the amount of Tax paid by you or on your
behalf (or required to be paid by you or on your behalf as of a future Tax due
date) in respect of the issuance of Shares upon the exercise of options during
the Applicable Period (and, where applicable, in respect of the Grant of such
Options).
     If you are entitled to a Corresponding Tax Benefit which is equal to or
less than the amount of Tax paid by you or on your behalf (or required to be
paid by you or on your behalf as of a future Tax due date) in respect of the
issuance of Shares upon the exercise of options during the Applicable Period
(such difference between the Corresponding Tax Benefit and Tax, if any, is
referred to herein as the “Tax Benefit Deficiency”), the Applicable Amount shall
be reduced by an amount equal to the Tax Benefit Deficiency.
     For the purposes of this paragraph 5:

      “Corresponding Tax Benefit” means the amount of any deduction from or
reduction or credit to the amount of Taxes paid or payable by you or on your
behalf in accordance with the laws of the tax jurisdiction applicable to you as
a result of or in connection with the payment to the Corporation of all or any
portion of the Applicable Amount by the Designated Employee;         “Nortel
Company” means, collectively, Nortel Networks Corporation and its direct and
indirect Subsidiaries (as such term is defined by the Plan); and         “Tax”
means any income tax, capital gains tax, statutory pension plan contributions
and/or other social security tax or applicable social security charge levied in
accordance with the laws of the jurisdiction to which you are subject at the
time the Shares are issued upon the exercise of Options (and, where applicable,
at the time of the Effective Date of the Grant of such Options).

6.     The Corporation may require, as a condition of exercise of the Options,
that you: (i) pay any applicable taxes, charges, duties, contributions or
otherwise (hereinafter “taxes”) which are required to be paid by you to any
federal, provincial, state, local, foreign or other taxation authority; (ii) pay
or reimburse any taxes which are required to be withheld and remitted by the
Corporation or any of its subsidiaries; (iii) complete any forms or provide any
additional documents in connection with taxes; and (iv) otherwise comply with
all applicable tax laws; in each case in connection with the Grant of the
Options, the vesting of the Options, the exercise of the Options, and/or the
expiration of the Options, and as may be specified in the Rules and Regulations
or otherwise in accordance with the Plan. The Corporation may also require, as a
condition of exercise of the Options, that all or a portion of the Shares issued
to you upon the exercise of the Options: (i) be withheld, until such time as
payment for any tax withholdings made by the Corporation or any of its
subsidiaries on account of applicable taxes (hereinafter “tax withholdings”) has
been received; and/or (ii) be sold by you or on your behalf to generate proceeds
sufficient to cover tax withholdings, in each case if you do not pay such tax
withholdings within the designated time periods as may be specified in the Rules
and Regulations or otherwise in accordance with the Plan. You further
acknowledge and agree that conditions or restrictions on the transferability of
the Shares issued to you upon the exercise of the Options may be imposed on such
Shares on account of taxes or tax withholdings in connection with the Grant of
the Options, the vesting of the Options, the exercise of the Options, and/or the
expiration of the Options, in each case as may be specified in the Rules and
Regulations or otherwise in accordance with the Plan.
7.     If the Compensation and Human Resources Committee, in its reasonable
discretion, upon consideration of relevant facts and circumstances, concludes
that the Optionee has committed an intentional misconduct as defined by the
Compensation and Human Resources Committee Policy Regarding Recoupment of
Incentive Compensation (the “Recoupment Policy”) relating to forfeiture and/or
recoupment of incentive compensation, including stock options, the Optionee
shall, in accordance with the terms of the Recoupment Policy, automatically
forfeit any grants of Options received under this Instrument of Grant but not
yet exercised, or if exercised, the Optionee shall reimburse the Company the
amount of monetary compensation received by the Optionee as a result of such
exercise of Options, and/or the Company shall be entitled to issue proceedings
to recover damages against the Optionee in respect of any losses incurred.



--------------------------------------------------------------------------------



 



3

8.     The Options are not transferable or assignable and shall only be
exercisable by you or your legal guardian while you are alive. In the event of
your death, the right to exercise shall be governed by the terms of the Plan,
subject to any applicable Rules and Regulations.
9.     This Instrument of Grant: (i) shall be binding upon and inure to the
benefit of any successor of the Corporation; (ii) shall be governed by the laws
of the Province of Ontario, and any applicable laws of Canada; and (iii) may not
be amended except in writing or as otherwise provided in the Plan. In the event
of a conflict between the provisions of this Instrument of Grant and those of
the Plan or the Rules and Regulations, the provisions of the Plan or the Rules
and Regulations, as the case may be, shall govern, except to the extent that the
terms and conditions of the Grant of Options evidenced by this Instrument of
Grant are specifically recorded as a variation from the terms and conditions of
the Plan or the Rules and Regulations, as the case may be.
10.     A copy of the Plan, the Prospectus for the Plan pursuant to Section
10(a) of the U.S. Securities Act of 1933, any amendments to such Prospectus, and
the Rules and Regulations can be found on the Nortel Intranet — Services@Work
site (http://services-canada.ca.nortel.com/livelinksupport/saw), under
People/Compensation/Equity Awards/Plan Documents. The Services@Work site also
contains other general information about the Options. You should check the
Services@Work site frequently since it may be updated from time to time.
     You acknowledge that a copy of the Plan and the Rules and Regulations, if
any, have been delivered to you with this Instrument of Grant.
11.     You acknowledge that: (i) the Plan is discretionary and may be suspended
or terminated by the Corporation at any time; (ii) the Grant of Options does not
create any right to receive future Grants of Options, or benefits in lieu of
Options and the terms and conditions of any future Grants of Options, if any,
will be communicated if and when new Grants of Options are to be made; (iii) the
value of the Options is outside the scope of your employment contract, if any,
and the Grant of Options is not for labour performed; (iv) participation in the
Plan is voluntary; (v) the future value of the Shares is unknown and cannot be
predicted with certainty; (vi) the Options are not part of remuneration for
purposes of any compensation on termination of employment, severance payments,
indemnities or end of service payments or benefits of any nature; (vii) the
vesting of the Options ceases upon termination of employment, whether lawful or
otherwise, except as provided in the Plan, and neither the Corporation nor any
of its subsidiaries is required to compensate you for any financial loss
(including taxes, social security premiums and lost capital gain) as a result of
the expiration of Options or the early exercise thereof on any such termination
of employment; and (viii) the Grant of the Option does not give rise to
additional obligations for any subsidiary which employs you. If, notwithstanding
the foregoing, any contractual or statutory (employment or otherwise) claim is
found to have arisen, then you, by accepting this Instrument of Grant or the
Options, shall, to the extent permitted by applicable law, be deemed irrevocably
to have waived your entitlement to pursue such claim.
12.     The various provisions and sub-provisions of this Instrument of Grant
are severable and if any provision or identifiable part thereof is held to be
unenforceable by any court of competent jurisdiction then such unenforceability
shall not affect the enforceability of the remaining provisions or identifiable
parts thereof in this Instrument of Grant, the Plan, the Rules and Regulations,
or any documents related to the Plan.
13.     Nortel and its third party service providers may need to collect and use
information about employees for the purpose of the grant and/or exercise of
Options, administering the Plan, and to comply with tax, reporting and
disclosure obligations under applicable laws and regulations. Such information
may be communicated to any person deemed necessary for the administration of the
Plan, even if it requires such information to be transferred or communicated to
persons based outside your country of employment. Such information is from time
to time transferred between companies within the group and to such third party
service providers, to achieve these objectives. Nortel and its third party
service providers will hold your “Plan participation file” at any location
deemed necessary, on the understanding that you will be given access without
constraint at reasonable intervals and without excessive delay or expense to
examine and correct such information. By accepting the Instrument of Grant or
the Options, you are affirming your consent to the collection, processing,
storage, disclosure and transfer of your personal information for these
purposes.
14.     By accepting this Instrument of Grant or the Options, you expressly
consent that the Plan, the Rules and Regulations, the Prospectus for the Plan
and any other document relating thereto, including this Instrument of Grant and
the information about the Grant available through the Nortel Intranet — WebStock
site, be drawn up and/or available in English only. Par votre acceptation de la
présente Entente ou des Options, vous consentez expressément à ce que le Régime,
les règlements et le prospectus relatifs au Régime et tout autre document
connexe, y compris la présente Entente et l’information concernant vos options
disponible à la page « WebStock » de l’intranet de Nortel soient rédigés et/ou
disponibles en anglais seulement.
15.     By accepting this Instrument of Grant or the Options, you
(i) acknowledge and confirm that you have read and understood the Plan, the
Rules and Regulations, this Instrument of Grant and all information about the
Grant available on WebStock Option Summary, and that you have had an opportunity
to seek separate fiscal, legal and taxation advice in relation thereto; and
(ii) agree to be bound by the terms and conditions stated in this Instrument of
Grant, including without limitation the terms and conditions of the Plan and the
Rules and Regulations incorporated by reference herein.
16.     The timing of taxation on your stock options is dependent upon when you
accept this Instrument of Grant;

  i)   if this Instrument of Grant is accepted greater than 60 days after the
date of offer/Formal Grant Notification Date (as defined below), your stock
options will be taxable at the date of exercise



--------------------------------------------------------------------------------



 



4

  ii)   if this Instrument of Grant is accepted within 60 days of the date of
offer/Formal Grant Notification Date (as defined below) by checking one of the
boxes below, your stock options will be taxable at time of grant:         Any
references in this Instrument of Grant to potential tax consequences are made
solely for general information purposes. Nortel is and shall not in any manner
be responsible or in any way liable for the accuracy of such information, or
changes in Belgian tax law or interpretations made by Belgian authorities which
could potentially conflict with such information.

o    I accept the terms and conditions of this Grant and commit not to exercise
the options prior to the end of the third calendar year after the year in which
Moment of Grant occurs (Moment of Grant is deemed to occur 60 days after the
Formal Grant Notification Date), which will result in a taxable fringe benefit
equal to 10% of the value of the underlying shares. I understand that if I
exercise the options prior to this time I will be deemed to have received an
additional taxable fringe benefit equal to 10% of the value of the underlying
shares. Further, I acknowledge and agree that Nortel has not attested to or
otherwise certified or guaranteed the accuracy of information on potential tax
consequences and Nortel is and shall not in any manner be responsible or in any
way liable for the accuracy of such information, or changes in Belgian tax law
or interpretations made by Belgian authorities which could potentially conflict
with such information.   o    I accept the terms and conditions of this Grant
and do not commit not to exercise the options prior to the end of the third
calendar year after the year in which Moment of Grant occurs (Moment of Grant is
deemed to occur 60 days after the Formal Grant Notification Date). I understand
that because I have not committed to refrain from exercising the options prior
to this time I will be deemed to have received a taxable fringe benefit equal to
20% of the value of the underlying shares. Further, I acknowledge and agree that
Nortel has not attested to or otherwise certified or guaranteed the accuracy of
information on potential tax consequences and Nortel is and shall not in any
manner be responsible or in any way liable for the accuracy of such information,
or changes in Belgian tax law or interpretations made by Belgian authorities
which could potentially conflict with such information.

     If you accept this Grant and want to be taxed at grant please check the
appropriate box above, execute where indicated below and return within 60 days
of the Formal Grant Notification Date all pages of this Instrument of Grant to
Global Equity Award Services, Nortel Networks Corporation, Dept C01G,
MS-T0504001, 195 The West Mall, Toronto, Ontario, Canada, M9C 5K1. The “Formal
Grant Notification Date” of this Grant is the day on which Nortel Networks
Corporation sent you an e-mail notifying you of this Grant (regardless of when
you read that e-mail).
     If you accept this Grant and want to be taxed at exercise please execute
where indicated below and return after 60 days of the Formal
Grant Notification Date all pages of this Instrument of Grant to Global Equity
Award Services, Nortel Networks Corporation, Dept C01G,
MS-T0504001, 195 The West Mall, Toronto, Ontario, Canada, M9C 5K1. The “Formal
Grant Notification Date” of this Grant is the day on which Nortel Networks
Corporation sent you an e-mail notifying you of this Grant (regardless of when
you read that e-mail).
By default, taxation of your stock options will occur on the day of exercise.

      Signature of Optionee:                                           
                             Date:                                   
                                                          